Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3047 Page 1 of 63


  1
       JEFFREY L. HOGUE (SBN 234557)
  2    TYLER J. BELONG (SBN 234543)
       STEPHANIE A. SANDLER (SBN 315165)
  3    HOGUE & BELONG
       170 Laurel Street
  4    San Diego, CA 92101
       Tel.: (619) 238-4720
  5    Fax: (619) 238-5260
  6    Attorneys for Plaintiff
  7
               SUPERIORUNITED STATES DISTRICT COURT OF THE STATE
  8
                           SOUTHERN DISTRICT OF CALIFORNIA
  9
                           FOR THE COUNTY OF SAN DIEGO—CENTRAL
  10
         BRYANT FONSECA, an                   CASE NO.: 37-2017-00045630-CU-WT-CTL
  11     individual, on behalf of himself     CASE NO.: 3:19-cv-01748-GPC-MSB
  12     and all others similarly situated,
         and on behalf of the general         SECONDTHIRD AMENDED CLASS
  13     public,                              ACTION COMPLAINT FOR DAMAGES
  14                   Plaintiff,               1) DISPARATE TREATMENT –
                                                   CALIFORNIA GOVERNMENT
  15                                               CODE § 12940(a)
               vs.
  16                                            2) DISPARATE IMPACT –
                                                   CALIFORNIA GOVERNMENT
  17     HEWLETT-PACKARD                           CODE §§ 12940(A), 12941;
         COMPANY, a Delaware                    3) WRONGFUL TERMINATION
  18     Corporation; HP ENTERPRISE                IN VIOLATION OF PUBLIC
  19     SERVICES, LLC, a Delaware                 POLICY;
         Limited Liability Company; HP,         4) FAILURE TO PREVENT
  20     Inc., a Delaware corporation; and         DISCIMINATION;
         DOES 1-100, inclusive.                 5) VIOLATION OF THE
  21                                               CARTWRIGHT ACT –
                       Defendants.                 CALIFORNIA BUSINESS AND
  22                                               PROFESSIONS CODE §§ 16270,
  23                                               et seq.
                                                6) VIOLATION OF CALIFORNIA
  24                                               BUSINESS AND
                                                   PROFESSIONS Code §§ 16600
  25                                               et seq.
  26
                                                7) UNFAIR COMPETITION –
                                                   CALIFORNIA BUSINESS &
  27                                               PROFESSIONS CODE §§ 17200,
                                                   et seq.
  28
                                                8) VIOLATION OF THE
                                                -1-
       SECOND
                     THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3048 Page 2 of 63


  1
                                                 SHERMAN ACT – 15 U.S.C. § 1
  2

  3                                     DEMAND FOR JURY TRIAL

  4

  5

  6

  7

  8

  9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -2-
       SECOND
                THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3049 Page 3 of 63


  1
              Bryant Fonseca (“Fonseca” or “Plaintiff”), individually and on behalf of all
  2
       others similarly situated, alleges the following:
  3                                      INTRODUCTION
  4          1.     This class action is brought by Plaintiff, on behalf of himself, and on
  5
       behalf of all others similarly situated, and on behalf of the general public against
  6
       Hewlett-Packard Company, a Delaware corporation and its successors, HP
  7
       Enterprise Services, LLC, a Delaware Limited Liability Company, and HP Inc., a
  8

  9    Delaware corporation (collectively, “HP”). Plaintiff alleges on information and
  10   belief, except for information on personal knowledge, as follows.
  11         2.     Plaintiff petitions this Court to allow him to represent and prosecute
  12
       claims against HP in class action proceedings on behalf of all those similarly
  13
       situated who are residing in the State of California.
  14

  15
                                          THE PARTIES

  16         3.     At all material times, Mr. Fonseca was a resident of the County of
  17   San Diego in the State of California. At all material times, Mr. Fonseca was the
  18   employee of HP within the meaning of California Government Code section
  19
       12940.
  20
             4.     At all material times, HP conducted business within the County of
  21

  22
       San Diego. HP’s headquarters and principal place of business are located in the

  23   city of Palo Alto, California. Palo Alto is the location where HP directs, controls,
  24   and coordinates its business operations.
  25   ///
  26
       ///
  27
       ///
  28
       ///
                                                  -3-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3050 Page 4 of 63


  1
       ///
  2

  3          5.     HP has gone through significant corporate restructuring. Below is an
  4    organizational chart of that restructuring:
  5
                                          Hewlett-Packard
  6                                         Company

  7

  8

  9                                                             Hewlett-Packard
                          HP, Inc.
                                                                 Enterprise Co.
  10

  11

  12
                                                                    HP Enterprise
  13                                                                Services, LLC

  14

  15

  16
                                                                     DXC Tech.
  17

  18

  19
  20         6.     All the aforementioned entities share a unity of interest and all are
  21   co-conspirators for the acts described below.
  22
             7.     The true names and capacities, whether individual, corporate,
  23
       partnership, associate or otherwise of defendants DOES 1 through 100, inclusive,
  24

  25
       are unknown to Plaintiff who therefore sues these defendants by such fictitious

  26   names under California Code of Civil Procedure section 474. Plaintiff will either
  27   seek leave to amend this Class Action Complaint or file a DOE statement to
  28   allege the true names and capacities of DOES 1 through 100, inclusive, when the

                                                     -4-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3051 Page 5 of 63


  1
       same are ascertained. The DOE defendants together with HP are collectively
  2

  3    referred to herein as “Defendants.”
  4         8.      Plaintiff is informed and believes, and thereon alleges, that
  5    Defendants are each responsible in some manner for one or more of the events
  6
       and happenings that proximately caused the injuries and damages hereinafter
  7
       alleged.
  8
            9.      Plaintiff is informed and believes, and thereon alleges, that
  9

  10   Defendants knowingly and willfully acted in concert, conspired together and
  11   agreed among themselves to enter into a combination and systemized campaign of
  12   activity to cause the injuries and damages hereinafter alleged, and to otherwise
  13
       consciously and or recklessly act in derogation of the rights of Plaintiff, the Age
  14
       Discrimination Class (defined below), and the Antitrust Class (defined below).
  15
       Defendants further violated the trust reposed by Plaintiff, the Age Discrimination
  16

  17   Class, and the Antitrust Class by their negligent and or intentional actions. Said
  18   conspiracy, and Defendants’ concerted actions, were such that, on information
  19   and belief, and to all appearances, Defendants represented a unified body so that
  20
       the actions of one defendant was accomplished in concert with, and with
  21
       knowledge, ratification, authorization and approval of each and every other
  22

  23
       defendant.

  24        10.     Plaintiff is informed and believes and thereon alleges, that each and
  25   every defendant named in this Class Action Complaint, including DOES 1
  26   through 100, inclusive, is, and at all times mentioned herein was, the agent,
  27
       servant, alter ego, and or employee of each of the other defendants and that each
  28
       defendant was acting within the course of scope of his, her or its authority as the
                                                 -5-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3052 Page 6 of 63


  1
       agent, servant and or employee of each of the other defendants. Consequently,
  2

  3    each and every defendant is jointly and severally liable to Plaintiff, the Age
  4    Discrimination Class, and the Antitrust Class for the damages sustained as a
  5    proximate result of their conduct.
  6
            11.       At all times herein mentioned, the Defendants, and each of them,
  7
       were members of, and engaged in, a joint venture, partnership and common
  8
       enterprise, and acted within the course and scope of said agency, employment,
  9

  10   and enterprise. Defendants operate as a single enterprise to transact their business
  11   through unified operation and common control. At all times herein mentioned,
  12   the acts and omissions of various Defendants, and each of them, concurrently
  13
       contributed to the various acts and omissions of each and every one of the other
  14
       Defendants in proximately causing the wrongful conduct, harm, and damages
  15
       alleged here
  16

  17        12.       At all times herein mentioned, Defendants, and each of them,
  18   approved, condoned and/or otherwise ratified each and every one of the acts or
  19   omissions complained of herein. At all times herein mentioned, the Defendants,
  20
       and each of them, aided and abetted the acts and omissions of each and every one
  21
       of the other Defendants, thereby proximately causing the damages as herein
  22

  23
       alleged.

  24                               JURISDICTION AND VENUE
  25        13.       This Court has subject matter jurisdiction over this action pursuant to
  26   the California Constitution, Article VI, section 10, which grants the Superior
  27
       Court, “Original Jurisdiction in all causes except those given by statute to other
  28
       courts.” The causes of action alleged herein are not reserved for any court other
                                                   -6-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3053 Page 7 of 63


  1
       than the Superior Court of California. Additionally, the statutes under which this
  2

  3    action is brought do not specify any other basis for jurisdiction.
  4         14.     This Court has jurisdiction over each of the defendants because upon
  5    information and belief, each defendant is either a citizen of California, has
  6
       sufficient minimum contacts in California, or otherwise intentionally avails itself
  7
       of the California market so as to render the exercise of jurisdiction over it by the
  8
       California courts consistent with traditional notions of fair play and substantial
  9

  10   justice.
  11        15.     Venue as to HP is proper in this judicial district under California
  12   Code of Civil Procedure sections 395(a) and 395.5 as a portion of the acts
  13
       complained of herein occurred in the County of San Diego. The injuries to
  14
       Plaintiff occurred in the County of San Diego. HP either owns, maintains offices,
  15
       transacts business, has an agent or agents within the County of San Diego, or
  16

  17   otherwise is found within the County of San Diego. Further, Plaintiff was
  18   employed by HP in the County of San Diego.
  19
  20
                            ADMINISTRATIVE PREREQUISITES
  21
            16.     On November 3, 2017, Mr. Fonseca filed a charge against HP with
  22

  23
       the Department of Fair Employment and Housing (“DFEH”) concerning HP’s

  24   policy that targeted himself and other employees aged 40 years and older through
  25   a pattern and practice of unlawful terminations. The DFEH issued Mr. Fonseca
  26   an immediate right-to-sue letter. (See Exhibit A.)
  27
                                   FACTUAL ALLEGATIONS
  28
              Bryant Fonseca was a Talented and Experienced Employee that had
                                                  -7-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3054 Page 8 of 63


  1
             Loyally Served HP for More Than 35 Years.
  2

  3        17.      Mr. Fonseca was 55 years old at the time he filed his complaint.
  4        18.      Mr. Fonseca was employed by HP for nearly 36 years. He worked
  5
       out of HP’s San Diego site, located in Rancho Bernardo.
  6
           19.      Mr. Fonseca first worked for HP as a part of a summer program
  7
       while he was in high school in 1978. For most of his career, Mr. Fonseca worked
  8

  9    in the “CHIL” work group, where his title was “Procurement Ops Associate V.”
  10   The CHIL group conducted research and development related to HP’s all-in-one
  11   printers. Mr. Fonseca would work with vendors in order to obtain all supplies that
  12
       the group required.
  13
           20.      Over time, Mr. Fonseca’s responsibilities began to increase
  14

  15
       dramatically. Mr. Fonseca became an expert at using the SAP program – a

  16   business software program that makes a business’s purchasing department run
  17   more efficiently. Mr. Fonseca later became classified as a “SAP Super User.”
  18       21.      In approximately August 2016, the CHIL work group was dissolved,
  19
       and Mr. Fonseca began to work in an engineering support group.
  20

  21

  22
           HP’s Employees Were Older, More Experienced, and Therefore More
           Expensive Than the Employees at HP’s Competitors.
  23
           22.      In 2012, the median age of HP’s workforce was 39 years old, the
  24

  25
       oldest in the tech industry. With one-half of its workforce over the age of 39,

  26   HP’s labor costs were higher than other tech companies. HP employees with 10-
  27   19 years of experience are paid an average of just over $97,000 annually while
  28   employees with 20 or more years of experience are paid an average of just over

                                                -8-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3055 Page 9 of 63


  1
       $110,000 annually. By contrast, HP employees with less than 1 year of
  2

  3    experience are paid an average of just over $64,000 while employees with 1-4
  4    years of experience are paid an average of just over $65,000.
  5

  6         HP’s Workforce Reduction Plan Sought to Replace Older, Experienced
  7         Employees with Younger, Cheaper Ones.
  8         23.     On or about early 2012, HP implemented its “2012 U.S. Workforce
  9
       Reduction Plan” (“Workforce Reduction Plan”), which was a scheme to terminate
  10
       its older, higher paid employees and replace them with younger, lower paid
  11
       employees. HP’s Workforce Reduction Plan involuntarily terminates employees
  12

  13   on a rolling basis. Although HP’s Workforce Reduction Plan purports to lay off
  14   employees on a neutral basis, it actually is a companywide practice that
  15   disproportionately targets employees who are 40 years of age or older – a
  16
       protected class – for termination.
  17
            24.     HP has stated that its purpose in instituting the Workforce Reduction
  18

  19
       Plan was to realign its “organization to further stabilize the business and create

  20   more financial capacity to invest in innovation, but it’s not enough. If [HP is] to
  21   position [itself] as the industry leader for the future, then [HP] must take
  22   additional actions that, while tough, are necessary to move [its] business forward.
  23
       These actions include a reduction in [HP’s] global workforce.”
  24
       On October 9, 2013, HP’s then-CEO Meg Whitman described HP’s staffing
  25

  26
       objectives at the company’s “Hewlett-Packard Securities Analyst Meeting”.

  27   Whitman explained that HP was aggressively seeking to replace older
  28   employees with younger employees. On this topic, some of Whitman’s

                                                  -9-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3056 Page 10 of 63


   1
       comments include, but are not limited to:
   2

   3
                 • “. . . a question that is actually completely relevant for all large-
   4               cap IT companies, which is how do you keep up with this next
   5               generation of IT and how do you bring people into this
                   company for whom it isn’t something they have to learn, it is
   6               what they know.”
   7
                 • “. . . we need to return to a labor pyramid that really looks like a
   8               triangle where you have a lot of early career people who bring a
   9               lot of knowledge who you’re training to move up through your
                   organization, and then people fall out either from a performance
  10               perspective or whatever.”
  11
                 • “And over the years, our labor pyramid . . . [has] become a bit
  12               more of a diamond. And we are working very hard to
                   recalibrate and reshape our labor pyramid so that it looks like
  13
                   the more classical pyramid that you should have in any
  14               company and particularly in ES. If you don’t have a whole host
  15
                   of young people who are learning how to do delivery or
                   learning how to do these kinds of things, you will be in real
  16               challenges.”
  17
                 • “So, this has a couple of things. One is we get the new style of
  18               IT strength and skills. It also helps us from a cost perspective .
                   . . if your labor pyramid isn’t the right shape, you’re carrying a
  19
                   lot of extra cost. The truth is we’re still carrying a fair amount
  20               of extra costs across this company because the overall labor
                   pyramid doesn’t look the way it should.”
  21

  22             • “Now, that’s not something that changes like that. Changing
                   the shape of your labor pyramid takes a couple of years, but we
  23               are on it, and we’re amping up our early career hiring, our
  24               college hiring. And we put in place an informal rule to some
                   extent which is, listen, when you are replacing someone, really
  25               think about the new style of IT skills.”
  26
           25.      HP’s CFO Cathie Lesjak (“Lesjak”) explained the scheme as a way
  27
       to proactively shift the makeup of HP’s workforce towards low-level recent
  28
       graduates:
                                                 -10-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3057 Page 11 of 63


   1

   2
                           “And the way I think about the restructuring charge . . .,
   3
                    it’s basically catching up. It’s actually dealing with the sins of
   4                the past in which we have not been maniacally focused on
                    getting the attrition out and then just agreeing to replace
   5
                    anyway and not thinking through it carefully and thinking
   6                through what types of folks we hire as replacements . . . We
                    hire at a higher level than what we really need to do. And the
   7
                    smarter thing to do would be to prime the pipeline, bring in
   8                fresh new grads, and kind of promote from within as opposed to
   9
                    hiring a really experienced person that is going to be much
                    more expensive.”
  10

  11       26.      HP’s Manager of Employee Relations for the Americas, Sheri
  12
       Bowman, explained that it was critical for some HP organizations to reduce
  13
       expenses, and one way they had done so was by changing the composition of their
  14

  15
       workforce:

  16

  17                The focus within the different organizations has evolved a
                    lot over the past four or five years because of the turnaround
  18                that we have been trying to achieve within the organization.
  19                And so there is a tremendous focus on increasing revenue,
                    increasing client satisfaction to help increase revenue and
  20
                    reducing, you know, overall expenses. So that has just
  21                resulted in some organizations modifying their workforce to
                    try to get to the right labor pyramid to achieve their business
  22
                    goals.
  23

  24

  25       HP Executed the Workforce Reduction Plan That Targeted Older
  26       Employees.
  27
           27.      In November 2015, HP was still persistently eliminating the jobs of
  28
       older, age-protected employees, like Mr. Fonseca, and actively replacing them
                                                 -11-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3058 Page 12 of 63


   1
       with younger employees. Ms. Whitman confirmed as much in her public
   2

   3   statements intended to reach the ears of HP investors:
   4                “That should be it. I mean, that will allow us to right size
                    our enterprise services business to get the right
   5
                    onshore/offshore mix, to make sure that we have a labor
   6                pyramid with lots of young people coming in right out of
                    college and graduate school and early in their careers.
   7
                    That’s an important part of the future of the company . . .
   8                This will take another couple of years and then we should
   9
                    be done.”

  10
            28.     Consistent with HP’s strategy to eliminate the older members of its
  11
       workforce in favor of younger workers, when selecting which employee to terminate
  12

  13
       under its Workforce Reduction Plan, HP’s goal is to single out those workers who it

  14   thinks “will not fit the bill long term in [the] team growing to [an advisory]
  15   position.”
  16        29.     Although purportedly neutral on their face, HP’s terminations under its
  17
       Workforce Reduction Plan are actually targeted to eliminate older, age-protected
  18
       workers in grossly disproportionate numbers. As of October 2015, a total of 1,765
  19
  20
       out of 2,076 California-based employees who were terminated under HP’s

  21   Workforce Reduction Plan (or over 85%) are 40 years of age, or older.
  22        30.     HP’s Workforce Reduction Plan is implemented on a rolling basis.
  23   That is, it does not terminate HP’s employees all at once. But, it serves as a
  24
       mechanism for HP to terminate members of a protected class of employees
  25
       whenever it wants. Plaintiff is informed and believes that HP is still engaged in the
  26

  27
       systematic elimination of its age protected class of employees.

  28


                                                 -12-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3059 Page 13 of 63


   1
            31.     Also, HP implements its Workforce Reduction Plan to carefully avoid
   2

   3   triggering a Workforce Adjustment and Retraining Notification (“WARN”) event.
   4   A WARN Act event is triggered when a covered establishment terminates 50
   5   employees in the same geographic region at any one time. If a WARN Act event is
   6
       triggered, the company must provide terminated employees with at least 60 days’
   7
       notice of his or her termination, and pay them for 60 days’ worth of pay. HP
   8
       actively evades these requirements by not terminating 50 or more employees at any
   9

  10   one time in the same geographic area.
  11
            HP’s “Fake” Measures that Purportedly Helped Terminated Employees to
  12        Retain Employment in a Different Capacity were Illusory and Restricted
  13        Competition.
  14        32.     Theoretically, HP employees terminated under the Workforce
  15   Reduction Plan are encouraged to apply for other jobs at HP through HP’s 60-day
  16
       “Preferential Rehire Period.” A termination is cancelled for any HP employee who
  17
       is hired during this “Preferential Rehire Period.” While the Preferential Rehire
  18

  19
       Period is supposed to be neutral in its application, it is not applied neutrally because

  20   it adversely impacts disproportionate numbers of age protected employees. In fact,
  21   during the Preferential Rehire Period, HP’s older employees are almost never
  22   rehired. If an older employees areemployee is even offered a job, the job is rarely, if at
  23
       all, comparable to the one that employee held before he or she was terminated.
  24
            33.     From the time that the Workforce Reduction Plan was implemented in
  25

  26
       2012 until approximately 2014, a terminated employee that was not rehired during

  27   the “Preferential Rehire Period” became ineligible for 12 months following
  28   termination – according to HP’s written policy. Beginning in August 2014,

                                                  -13-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3060 Page 14 of 63


   1
       employees terminated under the workforce reduction plan were made completely
   2

   3   ineligible for rehire despite continuing to be told that they could take advantage of
   4   the Preferential Rehire Period. Simply put, the Preferential Rehire Period is a façade
   5   that masks the systematic terminations of Defendants’ older employees by making it
   6
       appear as though HP was interested in retaining these individuals.
   7
            34.      Since August 2013, HP’s Human Resources has incorporated written
   8
       guidelines that require HP to hire mostly younger employees. Specifically, those
   9

  10   guidelines state: “New corporate requisition policy requires 75% of all External hire
  11   requisitions be ‘Graduate’ or ‘Early Career’ employees.” Thus, age-protected
  12   employees who were terminated under the Workforce Reduction Plan and who
  13
       sought rehiring under the Preferential Rehiring Period, were fighting an uphill battle
  14
       against HP’s inherent prerogative to hire a disproportionate percentage of younger
  15
       “early career” and “recent graduates”. 1
  16

  17        35.      Thus, available job postings included discriminatory language that
  18   made clear that HP was looking for a “younger” employee to fill those available
  19   jobs. Accordingly, age-protected employees were rejected for rehiring under the
  20
       Preferential Rehire Period provision of the Workforce Reduction Plan in disparately
  21
       greater numbers than their younger peers who applied either externally or pursuant
  22

  23
       to the Preferential Rehire Period provision.

  24        36.      HP also implemented an early retirement program in which employees
  25   of a certain age and tenure are eligible to “voluntarily” retire early. If the employee
  26

  27

  28
              1
                Notably, the Equal Employment Opportunity Commission views the use of “new grad”
       and “recent grad” in job notices to be illegal because it discourages older applicants from
       applying.
                                                        -14-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3061 Page 15 of 63


   1
       does not choose voluntary early retirement, he or she may soon be unemployed.
   2

   3   This retirement program presents age-protected employees with a Hobson’s choice:
   4   either participate in the voluntary retirement program or risk being terminated under
   5   the Workforce Reduction Plan. The aforementioned dilemma works to HP’s
   6
       advantage.
   7
            37.      The Workforce Reduction Plan also deters the recipient from looking
   8
       for jobs from third party employers. Specifically, the Workforce Reduction Plan
   9

  10   requires the employee to notify his or her manager “immediately” upon
  11   acceptance of employment with a “competitor” of HP, and states that if they do
  12   not they will forfeit their ability to receive severance pay:
  13
                      “A Participant who accepted a job offer with a competitor
  14
                      and did not promptly notify his management about such
  15

  16
                      job shall not be eligible to receive a Cash Severance

  17                  Payment.”
  18

  19   The summary Plan Description of the Workforce Reduction Plan that was given
  20
       to Plaintiff goes a step further states: “If you accept a position with a competitor
  21
       duringand clarifies that the WFR Redeployment Period, you will terminate your Plan
  22

  23   participation at that point you will not be eligiblemere acceptance of a job with a

  24   competitor immediately terminates the employee’s eligibility for the Cash
  25   Severance Pay.” Payment:
  26

  27

  28


                                                     -15-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3062 Page 16 of 63


   1
                     “Cash Severance […] The amount of your Cash Severance
   2

   3                    Payment will equal one week of pay for each year of
   4                    qualifying service with HP, with a minimum of eleven
   5                    weeks of Base Pay, and a maximum of fifty-two weeks
   6
                        of Base Pay.”
   7
                     “Acceptance of Position with an HP Competitor: If you
   8

   9
                        accept a position with a competitor of HP, you are

  10                    required by the HP Standards of Business Conduct to
  11                    notify your manager immediately. It is a violation of the
  12                    HP Standards of Business Conduct for you to fail to
  13
                        notify HP of your acceptance of a position with a
  14
                        competitor, and it is grounds for a misconduct
  15

  16
                        termination. If you accept a position with a competitor

  17                    during the WFR Redeployment Period, you will
  18                    terminate your Plan participation at that point and
  19                    you will not be eligible for the Cash Severance Pay.”
  20
                        (emphasis added.)
  21
       Thus, the Workforce Reduction Plan restrained HP’s employees’ ability to work
  22

  23   for competitors and it was also used as a mechanism to support HP’s agreements

  24   with competitors such as 3D Systems not to compete by poaching each other’s
  25   employees, as described in greater detail below.
  26
       ///
  27
             HP Has Deliberately Avoided Confronting the Reality that Its Policies
  28         Disproportionately Impact Age Protected Employees.

                                                -16-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3063 Page 17 of 63


   1
            37.38. Older employees were well aware of the fact that many of their age-
   2

   3   protected peers had been selected for termination under the Workforce Reduction
   4   Plan. In the engineering support group, older employees would advise each other
   5   not to disclose their age or how long they had worked at HP in order to avoid being
   6
       selected for termination under the Workforce Reduction Program.
   7
            38.39. HP has an “Adverse Impact Team” that evaluates various HP
   8
       employment practices to determine whether or not those practices impact a
   9

  10   significant number or percentage of a particular protected class of employees.
  11   Although HP has an “Adverse Impact Team,” for unknown reasons, it does not
  12   investigate the facts related to whether or not the Workforce Reduction Plan
  13
       adversely affects a class of age protected employees disproportionately.
  14
            39.40. According to its “HP 2016 Sustainability Report,” HP provides
  15
       workforce data regarding its diversity in the United States, but tellingly provides
  16

  17   no facts about its age-protected workforce data.
  18        40.41. On or about February 2017, HP set forth a “diversity mandate” when
  19   it hires outside attorneys to defend it from lawsuits. If a law firm does not fit
  20
       HP’s selective “diversity” requirements then it can withhold ten percent (10%) of
  21
       the firm’s attorneys’ fees. Tellingly, “age” is not one of the criteria or factors
  22

  23
       included in this “diversity mandate.” This omission further evidences HP’s

  24   devaluation of age-protected class of persons.
  25        41.42. Consequently, since July 2012 there have been approximately forty age
  26   discrimination charges filed against HP with the Department of Fair Employment &
  27
       Housing (“DFEH”) and California Superior Court.
  28


                                                  -17-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3064 Page 18 of 63


   1
            42.43. According to a January – February 2017 article published by AARP,
   2

   3   HP has received more allegations of age discrimination than any other technology
   4   company in recent years.
   5

   6        Mr. Fonseca was Terminated under the Workforce Reduction Plan, and
   7        Was Not Rehired During Either the Redeployment Period or the
            Preferential Rehire Period Because He Was Replaced by Somebody
   8        Younger and Cheaper.
   9
            43.44. On May 8, 2017, Mr. Fonseca was notified by his manager that his
  10
       employment was being terminated pursuant to the Workforce Reduction Plan, and
  11
       that his termination date would be May 19, 2017. In a letter, Mr. Fonseca was
  12

  13   informed that “your position has been eliminated.” He was never given any
  14   further details regarding why he had been selected for termination under the
  15   Workforce Reduction Plan.
  16
            44.45. Mr. Fonseca was informed that he would have two weeks as part of
  17
       his “redeployment period” to find another job with HP. If he was able to
  18

  19
       successfully find another position during that time, then he would be allowed to

  20   continue to work without interruption. If he was not able to find another position
  21   at HP within the redeployment period, then he would be terminated and the 60-
  22   day “Preferential Rehire Period” would commence. During that time, Mr.
  23
       Fonseca would be allowed to apply for jobs within HP, and if he was selected
  24
       then he would be re-hired without having to undertake the approval process
  25

  26
       normally required for a rehire.

  27        45.46. At the time that Mr. Fonseca was terminated, he was the oldest
  28   person in his work group. He had previously worked with other individuals that

                                                -18-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3065 Page 19 of 63


   1
       were older than him, however, they had already been terminated pursuant to the
   2

   3   Workforce Reduction Plan.
   4       46.47. Mr. Fonseca received excellent performance reviews. In his most
   5   recent performance review, his manager stated that he was one of the employees
   6
       who “consistently achieve[s] their goals and demonstrate[s] HP’s Leader
   7
       Attributes and Behaviors in achieving these goals. [His] contributions have a
   8
       positive impact to the team, organization, and HP.” That review praised a number
   9

  10   of Mr. Fonseca’s achievements, including work that he did with other labs and
  11   sites beyond what was required of his position. After listing the many
  12   contributions to HP that Mr. Fonseca had made during the period, his manager
  13
       summarized, “That is an impressive list of accomplishments. Bryant, you’ve
  14
       really stepped up with your additional responsibilities and done a great job.”
  15
           47.48. Mr. Fonseca also received numerous performance related awards
  16

  17   within his department.
  18       48.49. After his termination, Mr. Fonseca sought to be rehired by HP. Mr.
  19   Fonseca applied to two different positions within the company, both of which he
  20
       was incredibly qualified. One position was located in Corvallis, Oregon. He did
  21
       not receive any response whatsoever with regard to that position. The other
  22

  23
       position was in Vancouver, Washington. He visited Vancouver in order to

  24   interview for this job. Ultimately, high-level management denied him this
  25   position without giving any explanation. As a result, Mr. Fonseca was not rehired
  26   by HP.
  27
           49.50. As part of his benefits package under the Workforce Reduction Plan,
  28
       HP paid for Mr. Fonseca to receive a four-month career transition program from
                                                -19-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3066 Page 20 of 63


   1
       Lee, Hecht, Henderson - a firm focusing career counseling. Mr. Fonseca
   2

   3   participated in this program, however, he found it to be largely ineffective
   4   because the career counselor was largely unavailable, and her advice was more or
   5   less, “Applying for jobs is worthless,” and getting a job is all about “Who you
   6
       know.”
   7
            50.51. HP subsequently hired a new employee who was younger and less
   8
       expensive than Mr. Fonseca to perform the tasks that he previously did. Despite
   9

  10   submitting multiple job applications every day since his termination, Mr. Fonseca has
  11   yet to find gainful employment.
  12        51.52. As a result of his unlawful termination, Mr. Fonseca has had to resort to
  13
       government assisted welfare and food stamps in order to support his family and their
  14
       three foster children.2 Mr. Fonseca’s foster children have lost their medical care
  15
       providers as well because his family was kicked off HP’s health insurance plan.
  16

  17

  18          HP and 3D Systems, Inc.’s Conspiracy to Limit Competition.
  19        52.53. In 2014, Ebay, through its former Chief Executive Officer (“CEO”),
  20
       Meg Whitman, entered into a settlement with the Department of Justice (“DOJ”)
  21
       regarding a “no poach” agreement that HP entered into with Intuit. Meg Whitman
  22

  23
       was either the CEO, on the Board of Directors, or both of HP during the time period

  24   from 2011 through 2018. The no-poach agreement between HP and 3D Systems
  25   also occurred during Meg Whitman’s watch.
  26

  27
              2
  28            Mr. Fonseca has fostered approximately 35 children over the course of his life and has
       been the recipient of the Foster Parent of the Year award.

                                                      -20-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3067 Page 21 of 63


   1
           53.54. On or about November 2015, HP split their operations into two parts –
   2

   3   one that focused on computers and printers, and one that focused on, among other
   4   things, servers, software, and consulting services. HP’s two entities (HP, Inc. &
   5   Hewlett Packard Enterprise Co.) came to a no-poach agreement with one another for
   6
       a period of approximately 10 months.
   7
           54.55. In 2016, HP expanded its 3-dimentional (“3D”) printing operations and
   8
       made substantial investment in that operation and technology. HP’s research and
   9

  10   development budget increased in 2016, in the area of 3D printing.
  11       55.56. The 3D printing industry is highly competitive. Two major competitors
  12   are HP and 3D Systems – who builds various 3D printer products and equipment. In
  13
       order to remain competitive in this emerging and highly competitive market space
  14
       (3D printing) and keep pace with the technological advancement ofin the printing
  15
       industry, HP had to look for ways to reduceminimize competition with other
  16

  17   competitors.
  18       56.57. Technology employees, such as the employees who work for 3D
  19   Systems and HP, are frequently in high demand due to their specialized
  20
       technology skills and ability. As HP began engaging in more business in the 3D
  21
       printing market space, 3D Systems began aggressively poaching (i.e., hiring-
  22

  23
       away) HP’s talent – starting with HP’s top printing executives and working its

  24   way down through managers and other talent.
  25       57.58. For example, in approximately early 2016, 3D Systems hired
  26   Vyomesh Joshi, HP’s Executive Vice President of Imaging and Printing at HP
  27
       Inc. to be 3D System’s new CEO. Mr. Joshi was “a former HP executive with
  28
       significant connections to HP.” (Engineering.com (April 28, 2016.) “So HP
                                                -21-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3068 Page 22 of 63


   1
       Won’t Be Buying 3D Systems?”) Prior to becoming 3D System’s new CEO,
   2

   3   Joshi had a “30 year career at HP, where he served as the Executive Vice President
   4   of the Imaging and Printing Group.” (TechCrunch.com (2016) 3D Systems
   5   Outlines Plans to Shift 3D Printing from Prototype to Production.)
   6
           58.59. In his first few months as CEO of 3D Systems the former HP
   7
       executive began “revealing some major changes for 3D Systems.” In fact, almost
   8
       immediately after Mr. Joshi was hired by 3D Systems, 3D Systems’ management
   9

  10   began to aggressively poach HP’s top talent – including, without limitation,
  11   executives, managers and engineers., replacing many of 3D System’s “C suite”
  12   executives with HP personnel. After arriving at 3D Systems, 3D’s new CEO
  13
       himself stated “I am reorganizing. I’m augmenting the management team I have
  14
       with exceptional people that helped me to grow and scale HP’s printing business.
  15
       I’m hiring regional managers. I’ve already hired a CFO. I already hired a supply
  16

  17   chain manager.” In fact, Joshi immediately hired away approximately six high-
  18   level HP employees to 3D Systems’ management team. Given the normally
  19   increasing value of top-level workers in the printing and technology space,
  20
       unsurprisingly 3D Systems began aggressively hiring many top-level HP
  21
       employees away from HP – especially at a time when 3D Systems had just hired
  22

  23
       its CEO from HP and was in need of improving its own stock value.

  24       59.60. When Joshi was HP’s VP of Imaging and Printing (before he became
  25   3D Systems’ CEO), he developed a close business relationship with a number of
  26   top-level executives at HP, including, without limitation, Stephen Nigro – who, on
  27
       information and belief, was promoted to President of HP’s 3D Printing unit once
  28
       Joshi became the CEO of 3D Systems.
                                                -22-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3069 Page 23 of 63


   1
            60.61. Accordingly, soon after Joshi began executing 3D System’s campaign
   2

   3   of poaching away top talent from HP, HP’s executives and 3D System’s executives
   4   entered into a “cease-fire”, in the form of an no-poach agreement – an agreement
   5   whereby each of HP and 3D Systems would take necessary measures to refrain
   6
       from soliciting the hiring of one another’s employees through, for example cold
   7
       calling, and to dissuade their own current employees from applying for work at the
   8
       other company. AndOn information and belief through investigations, this “cease-
   9

  10   fire” arrangement was initiated by a phone call made to Joshi by Ron Coughlin,
  11   who at the time was an HP executive who had recently had some of his top
  12   employees hired-away by Joshi and 3D Systems. Based on witness investigations,
  13
       Plaintiff is informed and believes that Coughlin called Joshi and told him to stop
  14
       hiring away HP’s employees, and during this phone call and subsequent
  15
       communications between Joshi, Coughlin and Nigro in 2016, Joshi agreed to
  16

  17   comply so long as the arrangement was mutual. Accordingly, in or around 2016,
  18   both 3D Systems and HP ceased cold-calling each other’s employees in furtherance
  19   of the conspiracy.
  20
            61.62. Further, HP and 3D Systems also ceased hiring one another’s
  21
       employees through third party recruiting firms in furtherance of the conspiracy.
  22

  23
            62.63. Additionally, HP and 3D Systems also shared pay scales with one

  24   another to assure that they would not be in a bidding war with one another. to retain
  25   top talent. HP and 3D Systems’ sharing of pay scales, assured that 3D Systems
  26   would not poach HP’s employees in its printing group by offering HP employees
  27
       more compensation. For instance, average salaries at 3D Systems during the
  28
       relevant time period were $73,007 (payscale.com) and $130,265 in San Diego
                                                 -23-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3070 Page 24 of 63


   1
       (paysa.com). However, Plaintiff made approximately $50,000 annually (with
   2

   3   additional compensation for overtime worked) and other employees in Plaintiff’s
   4   printing group at HP made approximately the same amount annually. Thus, before
   5   the no poach/no solicitation agreement was reached, 3D Systems could more easily
   6
       poach HP employees by offering them more compensation, and HP wanted to
   7
       avoid a bidding war to prevent incurring added costs of retaining talented
   8
       employees. This conduct was in furtherance of the conspiracy with the intended
   9

  10   effect to suppress wages of its employees, and restraining trade; thus, causing
  11   injury to Plaintiff and the Antitrust Class (defined below). Tellingly, soon after the
  12   no-poach agreement went into effect, an increasing number of 3D System
  13
       employees began publicly voicing their concerns about no longer receiving
  14
       competitive wages at 3D Systems. (See, e.g., glassdoor.com).
  15
            63.64. As a result of this deal both companies gained renewed confidence in
  16

  17   their respective abilities to retain top talent while minimizing operational costs – i.e.,
  18   payroll costs. Joshi himself openly stated that he was confident he could boost 3D
  19   Systems’ earnings by fixing and improving operational efficiency, […] even while
  20
       end-market demand remains subdued.” (Investor’s Business Daily (April 2016)
  21
       “As 3D Systems, Stratasys Jump, Is 3D Printer Market Set to Rebound?”)
  22

  23
            65.     As a result, by approximately August 2016, soon after HP’s CHIL

  24   group had been dissolved and 3D Systems had poached a significant number of
  25   talented HP employees, the no-poach agreement between the two companies began
  26   to take effect. Managerial level HP employees began holding meetings with their
  27
       subordinate employees to try to carry out HP’s side of the bargain under the no-
  28
       poach agreement. For example, in approximately August 2016, the managers of the
                                                   -24-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3071 Page 25 of 63


   1
       team at HP where Mr. Fonseca was employed called a meeting during which
   2

   3   hundreds of HP employees were informed that they were required to immediately
   4   notify HP if they were offered a position with 3D Systems. They were further
   5   informed that any HP employee that was offered a position with 3D Systems would
   6
       not be allowed to receive the severance check that he or she would otherwise be
   7
       entitled to under the Workforce Reduction Plan’s release agreement, according to
   8
       the individuals conducting the meeting. This deterred HP employees from applying
   9

  10   at 3D Systems by alleviating pressure on 3D Systems to extend interviews or hiring
  11   at least some HP employees for purposes of concealing the no-poach agreement. As
  12   a result, outgoing employees, including Plaintiff, stopped seeking employment
  13
       withat 3D Systems after this meeting; thus, causing Plaintiff and the Antitrust Class
  14
       injury.
  15
            66.     Moreover, HP employees chosen for termination per the WFR were
  16

  17   prevented from seeking employment with 3D Systems. Specifically, the WFR had a
  18   provision stating it was “misconduct” to fail to notify your manager if you accept
  19   employment at a competitor, and it is grounds for a “misconduct termination.”
  20
       Further, as stated, the WFR provided:
  21
                    If you accept a position with a competitor during the WFR
  22

  23
                    Redeployment Period, you will terminate your Plan

  24                participation at that point and you will not be eligible for the
  25                Cash Severance Pay. ….
  26   This provision was an additional reason that HP employees selected for the
  27
       WFR , like Plaintiff, stopped seeking employment with 3D Systems; thus,
  28
       causing Plaintiff and the Antitrust Class injury.
                                                  -25-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3072 Page 26 of 63


   1
           67.      Additionally, HP acted consistent with the terms of a no-poach
   2

   3   agreement with 3D Systems by taking action against its own employees who
   4   violated the directives designed to dissuade them from applying for work with 3D
   5   Systems. For instance, during at least one work group meeting Mr. Fonseca and
   6
       other employees were informed that one of their coworkers had “interviewed with
   7
       3D Systems” and “that is why HP terminated him.”
   8
           64.68. Likewise, other managers informed Mr. Fonseca and hundreds of
   9

  10   other employees that “if you are being laid off, we will help you with job
  11   searches, but, if you are applying to or talking with 3D Systems, I don’t want to
  12   know about it, because if I or my managers know about it, you will get ‘escorted-
  13
       out’” – meaning you will be “immediately terminated and forfeit your right to any
  14
       of the benefits of the severance package” you otherwise would have been given.
  15
       That manager went on to inform the large room full of HP employees that he has
  16

  17   even witnessed other employees be escorted out of HP because of interviewing
  18   with 3D Systems. This chilled HP employees from interviewing or applying to
  19   3D Systems furthering the anticompetitive goals of HP’s and 3D Systems’ no-
  20
       poach agreement.
  21
           65.69. Upon Plaintiff’s information and belief, HP’s conspiracy and
  22

  23
       agreement with 3D Systems stopped or greatly limited 3D Systems from

  24   attempting to hire outgoing HP employees, and vice versa, and the companies’
  25   respective implementation of the agreement caused Mr. Fonseca and other
  26   employees to refrain from applying (or delay in applying) to the other company.
  27

  28


                                                -26-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3073 Page 27 of 63


   1
            66.70. Furthermore, on information and belief, the no-poach agreement
   2

   3   between 3D Systems and HP resulted in the suppression of 3D Systems’ hiring
   4   current and outgoing employees from HP, including Mr. Fonseca.
   5        67.71. In fact, in 2017, at the time that Mr. Fonseca’s employment with HP
   6
       ended, he applied to 3D Systems. Mr. Fonseca would have applied sooner but for
   7
       the directives from HP management informing him of repercussions if he applied
   8
       to 3D Systems. Nevertheless in 2017, at the time Mr. Fonseca eventually applied
   9

  10   to 3D Systems, he also specifically inquired about his job applications and open
  11   positions at 3D Systems by reaching out to at least two hiring managers at 3D
  12   Systems, Dave Tribolet and Shawn Nielson. In response to his submitted
  13
       application and his separate and concurrent inquiries, 3D Systems did not hire Mr.
  14
       Fonseca. Nor did 3D Systems even offer Mr. Fonseca an interview for any of the
  15
       open positions for which he was well qualified. Other than informing him that
  16

  17   there was no other place for him to submit an application other than 3D Systems’
  18   main website, Mr. Fonseca did not receive any additional feedback or response
  19   from 3D Systems. The intended and actual effect of this “no poach” conspiracy
  20
       was that it restricted recruitment, fixed and suppressed employee compensation,
  21
       and imposed unlawful restrictions on employee mobility. Thus, Plaintiff as well
  22

  23
       as the Class suffered injury.

  24        68.72. In October 2016, the DOJ’s Antitrust Division released its “Antitrust
  25   Guidance for Human Resource Professionals.” (Ex. B.) The publication regarded
  26   the issue of “no poach” agreements. The Antitrust Division recommended that
  27
       companies “implement safeguards to prevent inappropriate discussions or
  28
       agreements with other firms seeking to hire the same employees.” Despite its
                                               -27-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3074 Page 28 of 63


   1
       history entering into “no poach” agreements, HP did not have any safeguards in
   2

   3   place that would prevent companies from agreeing not to actively hire each
   4   other’s employees. On information and belief, 3D Systems likewise had no
   5   safeguards in place that would prevent it from agreeing not to hire away another
   6
       company’s employees.
   7
            69.73. Also, in the DOJ’s memorandum, it stated that “[i]t is unlawful for
   8
       competitors to expressly or implicitly agree not to compete with one another, even
   9

  10   if they are motivated by a desire to reduce costs,” and that “[i]t does not matter
  11   whether the agreement is informal or formal, written or unwritten, spoken or
  12   unspoken.” And, also stated, “[e]ven if an individual does not agree orally or in
  13
       writing to limit employee compensation or recruiting, other circumstances – such
  14
       as evidence of discussions and parallel behavior – may lead to an inference that an
  15
       individual has agreed to do so.”
  16

  17        70.74. The DOJ memorandum went on to state, “no-poaching agreements
  18   among employers, whether entered into directly or through a third-party
  19   intermediary, are per se illegal under the antitrust laws. That means that if the
  20
       agreement is separate from or not reasonably necessary to a larger legitimate
  21
       collaboration between the employers, the agreement is deemed illegal without
  22

  23
       any inquiry into its competitive effects.” HP and 3D Systems did not have any

  24   such legitimate joint venture or collaborative agreements. Rather, the
  25   arrangement was a naked agreement not to poach or hire each others’ employees.
  26   Thus, the illegal nature of the agreement is established without any inquiry into its
  27
       competitive effects per the DOJ guidelines.
  28
            71.75. Given the DOJ’s prohibition of no poach agreements, combined with
                                                 -28-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3075 Page 29 of 63


   1
       the fact that HP desperately needed to maintain a competitive workforce, HP entered
   2

   3   into the above described anti-poach agreement with 3D Systems, while concealing
   4   that agreement from investors and the public. In HP’s SEC 2016 – 10K filing it
   5   admits that its ability to remain competitive relied heavily on maintaining a
   6
       competitive workforce. Nevertheless, HP concealed the fact that it entered into the
   7
       no-poach agreement with 3D Systems. HP’s 2016 – 10K filing stated the following:
   8

   9
                    Risk Factors. The process of developing new high-technology
  10         products and services and enhancing existing products and services is
  11         complex, costly and uncertain, and any failure by us to anticipate
  12         customers’ changing needs and emerging technological trends
             accurately could significantly harm our market share, results of
  13
             operations and financial condition. For example, to offset industry
  14         declines in some of our businesses, we must successfully grow in
  15         adjacencies such as copier printers, maintain our strong position in
  16         graphics, develop and introduce 3D printers and execute on our
             strategy to grow commercial mobility by providing specialized
  17
             products and services to address the needs of our customers. We must
  18         make long-term investments, develop or acquire and protect
  19         appropriate intellectual property, and commit significant research and
  20         development and other resources before knowing whether our
             predictions will accurately reflect customer demand for our products
  21
             and services. Any failure to accurately predict technological and
  22         business trends, control research and development costs or execute
  23         our innovation strategy could harm our business and financial
  24         performance. Our research and development initiatives may not
             be successful in whole or in part, including research and
  25
             development projects which we have prioritized with respect to
  26
             funding and/or personnel.
  27                Our industry is subject to rapid and substantial innovation and
  28         technological change. Even if we successfully develop new products
             and technologies, future products and technologies may eventually
                                                -29-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3076 Page 30 of 63


   1
             supplant ours if we are unable to keep pace with technological
   2
             advances and end-user requirements and preferences and timely
   3
             enhance our existing products and technologies or develop new ones.
   4         Our competitors may also create products that replace ours. As a
   5         result, any of our products and technologies may be rendered obsolete
             or uneconomical.
   6

   7
            72.76. HP also put a premium on the “hiring and retention of key
   8

   9   employees,” and thus the poaching of employees in their printing unit was cause
  10   for concern.
  11        73.77. In its 2017 and 2018 10-K filings, HP also placed an emphasis on
  12
       “expanding our footprint in the 3D printing marketplace” and “accelerating
  13
       growth in Graphics solutions and 3D printing.” And, having 3D printing became
  14
       more and more profitable and became necessary to offset revenue losses
  15

  16   elsewhere. In its 2017 10-K filing, HP stated, “to offset industry declines in some
  17   of our businesses, we must successfully grow in adjacencies such as copier
  18   printers, maintain our strong position in graphics, develop and introduce 3D
  19
       printers.”
  20
            74.78. On July 15, 2019, a group of State Attorney Generals, including
  21
       California, issued a 15 page letter (“Letter”), in response to the Federal Trade
  22

  23   Commissions request for comments on Competition and Consumer Protection in
  24   the 21st Century. (Ex. C.) Significant focus was placed on the problem of “no-
  25   poach” agreements between competing companies, and that was one of the
  26
       reasons that “workers have suffered a decline in relative income.”
  27
            75.79. The Letter stated, “horizontal agreements between competing
  28
       employers, including no-poach agreements, have been characterized as restraints
                                                 -30-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3077 Page 31 of 63


   1
       of trade that have no purpose other than to restrain competition, and thus are per
   2

   3   se illegal under antitrust law.” And, further, “[t]hese types of agreements are per
   4   se illegal under antitrust law and enforcement in these cases is relatively
   5   straightforward,” and, “increased judicial experience with [no-poach agreement]
   6
       arrangements will likely lead to that outcome.”
   7
            76.80. HP’s conspiracy and agreements restrained trade and the overarching
   8
       conspiracy is per se unlawful under California and federal law. Plaintiff and the
   9

  10   Antitrust Class seek injunctive relief and damages for violations of the Cartwright
  11   Act (Cal. Bus. and Code §§ 16720, et seq.), California Business and Professions
  12   Code sections 16600 and 17200, et seq., and Sherman Act (15 U.S.C. § 1.)
  13
            77.81. In a lawfully competitive labor market, HP would have needed to
  14
       consider the risk that a particular competitor would hire one of its employees
  15
       when deciding whether to terminate that employee. The risk that an employee
  16

  17   might begin working for a competitor also would have been prominent for HP in
  18   deciding how much it was willing to pay in order to retain that employee.
  19   Because of HP’s agreement with 3D Systems, some of HP’s employees became
  20
       artificially disposable as their value to competitors was instantly eliminated. This
  21
       allowed HP to terminate employees that it would not otherwise terminate because
  22

  23
       they did not have to worry about whether the competitive labor market would

  24   drive their former employee to a competitor. HP and each of its co-participants
  25   would also have competed against each other for employees and would have hired
  26   employees according to the needs of their business and the going market rates for
  27
       employee wages. And, in such a lawfully competitive labor market, the
  28
       participants of the secret “no poach” agreements would have engaged in such
                                                 -31-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3078 Page 32 of 63


   1
       employee hiring in direct competition with one another, resulting in employees
   2

   3   accepting offers from the company who makes the most favorable offer of
   4   employment.
   5        78.82. Additionally, in a lawfully competitive labor market, an outgoing
   6
       employee would have the ability to apply to all possible employers and then
   7
       accept a position with the employer that offered him or her the highest salary.
   8
       Employers would be incentivized to offer higher salaries to more valuable
   9

  10   prospective employees in order to ensure that they were not outbid. Because of
  11   the agreement in this case (1) outgoing employees (including Mr. Fonseca) were
  12   restricted from seeking employment with 3D Systems, and were denied any salary
  13
       offer that they might have made and (2) HP and other potential employers were
  14
       not pressured to outbid 3D Systems for outgoing employees’ services, thus paid
  15
       below-market rates for their employees’ services.
  16

  17        79.83. The competitive marketplace helps to ensure that companies can
  18   benefit by taking advantage of rivals’ efforts expended soliciting, interviewing,
  19   and training skilled employees – provided they pay salaries sufficient to lure
  20
       employees away from competitors. The competitive marketplace also benefits the
  21
       public by fostering the flow of new non-proprietary information, skills, and
  22

  23
       technologies across competing industry leaders. And, for obvious reasons, this

  24   competitive process benefits our country’s work force by compensating
  25   employees for the fair market value of their skills, knowledge, and experience.
  26        80.84. For these reasons, competitive hiring serves as a critical role,
  27
       particularly in the high technology industry where companies benefit from
  28
       obtaining employees with advanced skills and abilities. By restricting hiring,
                                                -32-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3079 Page 33 of 63


   1
       employee salaries at competing companies are restricted and depressed,
   2

   3   decreasing the pressure of an employee’s current employer to match a rival’s offer
   4   and vice versa. Restrictions on hiring also limit an employee’s leverage when
   5   negotiating his or her salary with his or her current employer. Furthermore, when
   6
       companies restrict hiring of rival companies’ employees the wages of those
   7
       employees are suppressed because companies are not bidding against each other.
   8
       As a result, the effects of hiring restrictions impact all employees of participating
   9

  10   companies, namely HP and 3D Systems, so that competition between the two
  11   companies was injured.
  12         81.85. Plaintiff and each member of the Antitrust Class was harmed and
  13
       injured by this secretive no-poach arrangement. HP and 3D Systems purposefully
  14
       destroyed competition. HP and 3D, through the secretive no-poach agreement,
  15
       eliminated competition, suppressed compensation, and restricted mobility all
  16

  17   which had a negative cumulative effect on the Antitrust class members’ wages;
  18   thus, inflicting injury.
  19   ///
  20
       ///
  21
                                     CLASS ALLEGATIONS
  22

  23
             82.86. This class action is properly brought under the provisions of

  24   California Code of Civil Procedure section 382, and, to the extent applicable, the
  25   procedural provisions of Rule 23 of the Federal Rules of Civil Procedure, which
  26   have been adopted by the California Supreme Court for use by the trial courts of
  27
       this State. Plaintiff brings this class action on behalf of himself and all others
  28


                                                  -33-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3080 Page 34 of 63


   1
       similarly situated, with Plaintiff proceeding as the representative member of the
   2

   3   following classes defined as:
   4
                          All current, former, or prospective employees who worked for
   5
                          HP in the State of California between April 22, 2012, and
   6                      present who were at least 40 years old at the time HP selected
                          them for termination under HP’s Workforce Reduction Plan.
   7
                          (“Age Discrimination Class”).
   8

   9
                          All natural persons employed by HP in the United States on a
                          salaried basis at any time from January 1, 2016 to the present (the
  10                      “Class Period”). (“Antitrust Class”).
  11        83.87. To the extent equitable tolling applies to toll claims by the above-
  12
       referenced Class’ against Defendants, the class period should be adjusted
  13
       accordingly.
  14

  15
            84.88. This action has been brought and may properly be maintained as a

  16   class action, under California Code of Civil Procedure section 382 because a well-
  17   defined community of interest in the litigation exists and because the proposed
  18   class is easily ascertainable, and for the other reasons explained in this Class
  19
       Action Complaint.
  20
            85.89. Numerosity: The persons who comprise Age Discrimination Class
  21

  22
       and the Antitrust Class (collectively, the “Plaintiff Classes”) are so numerous that

  23   joinder of all such persons would be unfeasible and impracticable. The
  24   membership of Plaintiff Classes is unknown to Plaintiff at this time; however, the
  25   Age Discrimination Class alone is at least one thousand seven hundred
  26
       individuals, whose identities are readily ascertainable by inspection of HP’s
  27
       payroll records.
  28


                                                   -34-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3081 Page 35 of 63


   1
            86.90. Commonality: Common questions of fact or law arising from HP’s
   2

   3   conduct exist, as described in this Complaint, as to all members of Plaintiff
   4   Classes, which predominate over any questions solely affecting individual
   5   members of the proposed class, including but not limited to:
   6
                • Whether HP’s policies or practices relating to the Workforce Reduction
   7              Plan were based on discriminatory intent towards employees over 40
   8
                  who were otherwise qualified for those positions;

   9            • Whether HP’s Workforce Reduction Plan had a disproportionate
  10              adverse impact on its California employees aged 40 or older;

  11            • Whether HP’s policy of selecting employees to terminate under its
  12              Workforce Reduction Plan had a disproportionate adverse effect on
                  those California employees aged 40 or older;
  13

  14            • Whether HP’s termination selection policy (i.e., the Workforce
                  Reduction Plan) was a substantial factor in causing the Class member
  15              terminations (i.e., harm);
  16
                • Whether HP failed to adequately investigate, respond to, and/or
  17
                  appropriately resolve instances of age discrimination in the workplace;
  18
                • Whether HP failed to implement policies and practices to prevent
  19
                  discrimination against older employees.
  20

  21            • Whether HP’s Workforce Reduction Plan was an unfair, unlawful,
                  deceptive, and or fraudulent business practice;
  22

  23            • Whether an alternative or modification to the Workforce Reduction
                  Plan existed that would have had less of an adverse impact on
  24              employees aged 40 years and older;
  25
                • Whether HP’s anti-competitive conspiracies, associated agreements,
  26              and practices violated the Cartwright Act;
  27
                • Whether HP’s anti-competitive conspiracies, associated agreements,
  28              and practices restrained trade, commerce, or competition violated
                  Business and Professions Code section 16600, et seq.;
                                                -35-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3082 Page 36 of 63


   1

   2
                 • Whether HP’s anti-competitive conspiracies, associated agreements,
   3               and practices constituted unlawful or unfair business acts or practices in
   4
                   violation of California Business and Professions Code section 17220;
                   and
   5

   6             • Whether HP’s anti-competitive conspiracies, associated agreements,
                   and practices caused antitrust injury;
   7

   8
            87.91. HP’s defenses, to the extent that any such defense is applied, are
   9
       applicable generally to Plaintiff Classes and are not distinguishable to any degree
  10
       relevant or necessary to defeat predominance in this case.
  11

  12        88.92. Typicality: Plaintiff’s claims are typical of the claims for the

  13   members of the Age Discrimination Class and Antitrust Class as a whole, all of
  14   whom have sustained and/or will sustain injuries, including irreparable harm, as a
  15
       legal (proximate) result of HP’s common course of conduct as complained of in
  16
       this operative complaint. Plaintiff’s class claims are typical of the claims of the
  17
       Age Discrimination Class and Antitrust Class because HP used its policies and
  18

  19   practices (i.e., its Workforce Reduction Plan, accompanying Preferential Rehire

  20   Period, and anti-competitive practices) to subject Plaintiff and each member of the
  21   Age Discrimination Class and Antitrust Class to identical unfair, unlawful,
  22
       deceptive, and/or fraudulent business practices, acts, and/or omissions.
  23
            89.93. Adequacy: Plaintiff, on behalf of all others similarly situated, will
  24
       fairly and adequately protect the interests of all members of the Age
  25

  26   Discrimination Class and Antitrust Class in connection with which they have

  27   retained competent attorneys. Plaintiff is able to fairly and adequately protect the
  28   interests of all members of the aforementioned Classes because it is in Plaintiff’s

                                                 -36-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3083 Page 37 of 63


   1
       best interests to prosecute the claims alleged herein to obtain full compensation
   2

   3   due to them. Plaintiff does not have a conflict with either the Age Discrimination
   4   Class nor the Antitrust Class, and his interests are not antagonistic to either of
   5   those Classes. Plaintiff has retained counsel who are competent and experienced
   6
       in representing employees in complex class action litigation
   7
            90.94. Superiority: Under the facts and circumstances set forth above, class
   8
       action proceedings are superior to any other methods available for both fair and
   9

  10   efficient adjudication of the controversy. A class action is particularly superior
  11   because the rights of each member of the Age Discrimination Class or Antitrust
  12   Class, inasmuch as joinder of individual members of either Class is not practical
  13
       and, if the same were practical, said members of the Age Discrimination Class or
  14
       the Antitrust Class could not individually afford the litigation, such that individual
  15
       litigation would be inappropriately burdensome, not only to said citizens, but also
  16

  17   to the courts of the State of California.
  18        91.95. Litigation of these claims in one forum is efficient as it involves a
  19   single decision or set of decisions that affects the rights of thousands of
  20
       employees. In addition, class certification is superior because it will obviate the
  21
       need for unduly duplicative litigation that might result in inconsistent judgment
  22

  23
       concerning HP’s practices.

  24        92.96. To process individual cases would increase both the expenses and the
  25   delay not only to members of the Age Discrimination Class, but also to HP and
  26   the Court. In contrast, a class action of this matter will avoid case management
  27
       difficulties and provide multiple benefits to the litigating parties, including
  28
       efficiency, economy of scale, unitary adjudication with consistent results and
                                                   -37-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3084 Page 38 of 63


   1
       equal protection of the rights of each member of the Age Discrimination Class
   2

   3   and Antitrust Class, all by way of the comprehensive and efficient supervision of
   4   the litigation by a single court.
   5        93.97. This case is eminently manageable as a class. Defendants’
   6
       computerized records, including meticulous payroll and personnel data, provide
   7
       an accurate and efficient means to obtain information on the effect and
   8
       administration of the Workforce Reduction Plan en masse, including class-wide
   9

  10   damages, meaning class treatment would significantly reduce the discovery costs
  11   to all parties.
  12        94.98. In particular, since HP is obfuscating the import of its Workforce
  13
       Reduction Plan, misleading its employees, suppressing their wages and mobility,
  14
       the Age Discrimination Class and Antitrust Class are neither sophisticated nor
  15
       legally knowledgeable enough be able to obtain effective and economic legal
  16

  17   redress unless the action is maintained as a class action. Given the unlikelihood
  18   that many injured class members will discover, let alone endeavor to vindicate,
  19   their claims, class action is a superior method of resolving those claims.
  20
            95.99. There is a community of interest in obtaining appropriate legal and
  21
       equitable relief for the common law and statutory violations and other
  22

  23
       improprieties, and in obtaining adequate compensation for the damages and

  24   injuries which HP’s actions have inflicted upon Plaintiff and the Age
  25   Discrimination Class or the Antitrust Class.
  26        96.100. There is also a community of interest in ensuring that the combined
  27
       assets and available insurance of HP are sufficient to adequately compensate the
  28
       members of the Age Discrimination Class or Antitrust Class for the injuries
                                                -38-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3085 Page 39 of 63


   1
       sustained.
   2

   3        97.101. Notice of the pendency and any result or resolution of the litigation
   4   can be provided to members of the Age Discrimination Class or the Antitrust
   5   Class by the usual forms of publication, sending out to members a notice at their
   6
       current addresses, establishing a website where members can choose to opt-out, or
   7
       such other methods of notice as deemed appropriate by the Court.
   8
            98.102. Without class certification, the prosecution of separate actions by
   9

  10   individual members of the Plaintiff Classes would create a risk of: (1) inconsistent
  11   or varying adjudications with respect to individual members of Age
  12   Discrimination Class and Antitrust Class that would establish incompatible
  13
       standards of conduct for HP; or (2) adjudications with respect to the individual
  14
       members of Age Discrimination Class and Antitrust Class that would, as a
  15
       practical matter, be disparities of the interests of the other members not parties to
  16

  17   the adjudication, or would substantially impair or impede their ability to protect
  18   their interest.
  19
  20

  21

  22

  23

  24                               FIRST CAUSE OF ACTION
  25      Age Discrimination: Disparate Treatment – Cal. Govt. Code § 12900 et seq.
  26
          (Plaintiff Bryant Fonseca, on Behalf of Himself and the Age Discrimination
  27                              Class Against Defendants)
  28        99.103. Mr. Fonseca, on behalf of himself and the Age Discrimination Class, re-

                                                 -39-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3086 Page 40 of 63


   1
       alleges and incorporates by reference, as though fully set forth herein, all of the
   2

   3   preceding paragraphs.
   4        100.104.       Under the Fair Employment & Housing Act (“FEHA”), it is
   5   unlawful for an employer to use its employee’s age as a basis to terminate or lay off,
   6
       refuse to hire, re-hire, or re-instate, or discriminate in compensation or in terms,
   7
       conditions, or privileges of employment. (Cal. Govt. Code § 12940(a).)
   8
            101.105.       The FEHA protects employees over the age of 40. (Cal. Govt.
   9

  10   Code §§ 12926(b), 12941(a).) Mr. Fonseca was an employee of HP over the age of
  11   40—when HP fired Mr. Fonseca, he was 55 years old. Thus, because Mr. Fonseca
  12   was an employee over the age of 40 at the time of his firing, he is in a class of
  13
       persons protected by the FEHA. Likewise, all members of the Age Discrimination
  14
       Class were aged 40 or over at the time of their termination pursuant to the Workforce
  15
       Reduction Plan and are thus protected by the FEHA.
  16

  17        102.106.       The FEHA covers “employers” who are “regularly employing five
  18   or more persons.” (Cal. Gov’t Code § 12926(d).) HP employs more than five persons
  19   and is therefore an employer under the FEHA.
  20
            103.107.       As referenced above, Mr. Fonseca filed timely charges with the
  21
       DFEH against Hewlett-Packard Company, HP Enterprise Services, LLC, and HP Inc.
  22

  23
       and received an immediate right to sue notice. Mr. Fonseca served the charge and

  24   right-to-sue letter upon Hewlett-Packard Company, HP Enterprise Services, LLC,
  25   and HP Inc.
  26        104.108.       Defendants’ terminating or laying off Mr. Fonseca and the
  27
       members of the Age Discrimination Class because of their age constitutes willful,
  28
       knowing, intentional, and unlawful discrimination in violation of the FEHA.
                                                 -40-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3087 Page 41 of 63


   1
            105.109.      Defendants’ not re-hiring, re-instating, or hiring Mr. Fonseca and
   2

   3   the members of the Age Discrimination Class, especially in comparable positions,
   4   because of their age constitutes willful, knowing, intentional, and unlawful
   5   discrimination in violation of the FEHA.
   6
            106.110.      Defendants denying Mr. Fonseca and the members of the Age
   7
       Discrimination Class the benefits of their employment with Defendants because of
   8
       their age constitutes willful, knowing, intentional, and unlawful discrimination in
   9

  10   violation of the FEHA.
  11        107.111.      Mr. Fonseca is informed and believes, and based thereon alleges,
  12   that his and the members of the Age Discrimination Class’s years of age was the
  13
       substantial motivating factor in Defendants’ decision to terminate Plaintiff and the
  14
       members of the Age Discrimination Class.
  15
            108.112.      In addition to the conduct described above, Defendants have
  16

  17   failed to prevent, respond to, adequately investigate, and/or appropriately resolve
  18   instances of age discrimination in the workplace.
  19        109.113.      As a direct and proximate result of Defendants’ willful, knowing,
  20
       and intentional discrimination against Mr. Fonseca and the members of the Age
  21
       Discrimination Class, Mr. Fonseca and the members of the Age Discrimination Class
  22

  23
       have suffered and will continue to suffer pain and suffering, and extreme and severe

  24   mental anguish and emotional distress. Mr. Fonseca and the members of the Age
  25   Discrimination Class are therefore entitled to general and compensatory damages in
  26   an amount to be proven at trial.
  27
            110.114.      As a direct and proximate result of Defendants’ willful, knowing,
  28
       and intentional discrimination against Mr. Fonseca and the members of the Age
                                                  -41-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3088 Page 42 of 63


   1
       Discrimination Class, Mr. Fonseca and the members of the Age Discrimination Class
   2

   3   have incurred and will continue to incur a loss of earnings and other employment
   4   benefits and job opportunities. Mr. Fonseca and the members of the Age
   5   Discrimination Class are therefore entitled to general and compensatory damages in
   6
       amounts to be proven at trial.
   7
            111.115.       Mr. Fonseca is informed and believes, and based thereon alleges,
   8
       that Defendants’ outrageous conduct directed at Mr. Fonseca and the members of the
   9

  10   Age Discrimination Class described above, was done with malice, fraud, or
  11   oppression and with conscious and/or reckless disregard for the rights of Mr. Fonseca
  12   and the members of the Age Discrimination Class, and with the intent, design, and
  13
       purpose of injuring them. Defendants, through their officers, managing agents, and
  14
       or their supervisors, authorized, condoned, and or ratified the unlawful of all of the
  15
       other defendants. Thus, Mr. Fonseca and the members of the Age Discrimination
  16

  17   Class are entitled to exemplary or punitive damages from Defendants in amounts to
  18   be determined according to proof at trial.
  19        112.116.       As a further direct and proximate result of Defendants’ actions,
  20
       Mr. Fonseca and the members of the Age Discrimination Class are entitled to and
  21
       seek their attorney fees and costs. (See Cal. Govt. Code § 12965(b).)
  22

  23
            113.117.       Mr. Fonseca and the members of the Age Discrimination Class

  24   also seek the “affirmative relief” or “prospective relief” afforded them under
  25   California Government Code section 12926(a).
  26
                                 SECOND CAUSE OF ACTION
  27

  28
         Age Discrimination: Disparate Impact – Cal. Govt. Code §§ 12940(a), 12941
          (Plaintiff Bryant Fonseca, on Behalf of Himself and the Age Discrimination
                                                 -42-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3089 Page 43 of 63


   1
                                     Class Against Defendants)
   2

   3        114.118.       Mr. Fonseca, on behalf of himself and the Age Discrimination

   4   Class, re-alleges and incorporates by reference, as though fully set forth herein, all of
   5   the preceding paragraphs.
   6
            115.119.       The FEHA protects employees over the age of 40. (Cal. Govt.
   7
       Code §§ 12926(b), 12941(a).) Mr. Fonseca was an employee of HP over the age of
   8
       40—when HP fired Mr. Fonseca, he was 55 years old. Thus, because Mr. Fonseca
   9

  10   was an employee over the age of 40 at the time of his firing, he is in a class of

  11   persons protected by the FEHA. Likewise, all members of the Age Discrimination
  12   Class were aged 40 or over at the time of their termination pursuant to the Workforce
  13
       Reduction Plan and are thus protected by the FEHA.
  14
            116.120.       When Mr. Fonseca and the members of the Age Discrimination
  15
       Class applied for other positions within HP and HP refused to select them for
  16

  17   comparable positions within HP, Mr. Fonseca and the members of the Age

  18   Discrimination Class were aged 40 or over and were therefore in a class of persons
  19   the FEHA protects.
  20
            117.121.       The FEHA covers “employers” who are “regularly employing five
  21
       or more persons.” (Cal. Govt. Code § 12926(d).) HP employs more than five persons
  22
       and is therefore an employer under the FEHA.
  23

  24        118.122.       As part of its reduction in workforce, HP implemented its

  25   Workforce Reduction Plan.
  26        119.123.       HP’s Workforce Reduction Plan disproportionately selected for
  27
       termination HP’s employees aged at least 40 years. Further, HP’s Workforce
  28
       Reduction Plan disproportionately terminated the employment of HP’s employees
                                                 -43-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3090 Page 44 of 63


   1
       aged at least 40 years. For example, among all those terminated under the Workforce
   2

   3   Reduction Plan, over 85% were at least 40 years old. In other words, out of a total of
   4   2,076 employees laid off under the Workforce Reduction Plan, 1,765 were 40 years
   5   old or older. HP’s Workforce Reduction Plan adversely affected Mr. Fonseca and the
   6
       members of the Age Discrimination Class through HP selecting and terminating
   7
       them. Mr. Fonseca and the members of the Age Discrimination Class were also
   8
       adversely affected by Defendants not re-hiring, re-instating, or hiring Mr. Fonseca
   9

  10   and the members of the Age Discrimination Class, especially in comparable
  11   positions.
  12        120.124.      HP’s implementation of the Workforce Reduction Plan was a
  13
       substantial factor in directly and proximately causing harm to Mr. Fonseca and the
  14
       members of the Age Discrimination Class.
  15
            121.125.      In addition to the conduct described above, Defendants have
  16

  17   failed to prevent, respond to, adequately investigate, and/or appropriately resolve
  18   instances of age discrimination in the workplace.
  19        122.126.      As a substantial direct and proximate result of HP implementing
  20
       the Workforce Reduction Plan to terminate Mr. Fonseca and the members of the Age
  21
       Discrimination Class, Mr. Fonseca and the members of the Age Discrimination Class
  22

  23
       have suffered and will continue to suffer pain and suffering, and extreme and severe

  24   mental anguish and emotional distress. Mr. Fonseca and the members of the Age
  25   Discrimination Class are therefore entitled to general and compensatory damages in
  26   an amount to be proven at trial.
  27
            123.127.      As a substantial direct and proximate result of HP implementing
  28
       the Workforce Reduction Plan against Mr. Fonseca and the members of the Age
                                                -44-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3091 Page 45 of 63


   1
       Discrimination Class, Mr. Fonseca and the members of the Age Discrimination Class
   2

   3   have incurred and will continue to incur a loss of earnings and other employment
   4   benefits and job opportunities. Mr. Fonseca and the members of the Age
   5   Discrimination Class are therefore entitled to general and compensatory damages in
   6
       amounts to be proven at trial.
   7
            124.128.       Mr. Fonseca is informed and believes, and based thereon alleges,
   8
       that Defendants’ outrageous conduct directed at Mr. Fonseca and the members of the
   9

  10   Age Discrimination Class described above, was done with malice, fraud, or
  11   oppression and with conscious and/or reckless disregard for the rights of Mr. Fonseca
  12   and the members of the Age Discrimination Class, and with the intent, design, and
  13
       purpose of injuring them. Defendants, through their officers, managing agents, and
  14
       or their supervisors, authorized, condoned, and or ratified the unlawful of all of the
  15
       other defendants. Thus, Mr. Fonseca and the members of the Age Discrimination
  16

  17   Class are entitled to exemplary or punitive damages from Defendants in amounts to
  18   be determined according to proof at trial.
  19        125.129.       As a further direct and proximate result of Defendants’ actions,
  20
       Mr. Fonseca and the members of the Age Discrimination Class are entitled to and
  21
       seek their attorneys’ fees and costs. (See Cal. Govt. Code § 12965(b).)
  22

  23
            126.130.       Mr. Fonseca and the members of the Age Discrimination Class

  24   also seek the “affirmative relief” or “prospective relief” afforded them under
  25   California Government Code section 12926(a).
  26
                                   THIRD CAUSE OF ACTION
  27

  28
                       Wrongful Termination in Violation of Public Policy
          (Plaintiff Bryant Fonseca, on Behalf of Himself and the Age Discrimination
                                                 -45-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3092 Page 46 of 63


   1
                                     Class Against Defendants)
   2

   3        127.131.       Mr. Fonseca, on behalf of himself and the Age Discrimination

   4   Class, re-alleges and incorporates by reference, as though fully set forth herein, all of
   5   the preceding paragraphs.
   6
            128.132.       It is the public policy of the State of California, as expressed in
   7
       the FEHA (Cal. Gov’t Code § 12940, et seq.) and Title VII of the Civil Rights Act of
   8
       1964 (42 U.S.C. § 2000e, et seq.) that employers shall not subject employees to age
   9

  10   discrimination and terminate employees because of age. This public policy of the

  11   State of California is one that benefits the public at large and guarantees the rights of
  12   employees to perform their work free from discrimination. Further public policy
  13
       support for the wrongful termination claims of Mr. Fonseca and the members of the
  14
       Age Discrimination Class is also found in California Labor Code sections 6300,
  15
       6400, and the California Constitution Article I, section 8.
  16

  17        129.133.       As a direct and proximate result of Defendants’ willful, knowing,

  18   and intentional discriminatory termination against Mr. Fonseca and the members of
  19   the Age Discrimination Class, Mr. Fonseca and the members of the Age
  20
       Discrimination Class have suffered and will continue to suffer pain and suffering and
  21
       extreme and severe mental anguish and emotional distress. Mr. Fonseca and the
  22
       members of the Age Discrimination Class are thereby entitled to general and
  23

  24   compensatory damages in amounts to be proven at trial.

  25        130.134.       As a direct and proximate result of Defendants’ willful, knowing,
  26   and intentional discriminatory termination against Mr. Fonseca and the members of
  27
       the Age Discrimination Class, Mr. Fonseca and the members of the Age
  28
       Discrimination Class have incurred and will continue to incur a loss of earnings and
                                                 -46-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3093 Page 47 of 63


   1
       other employment benefits and job opportunities. Mr. Fonseca and the members of
   2

   3   the Age Discrimination Class are thereby entitled to general and compensatory
   4   damages in amounts to be proven at trial.
   5            131.135.     Mr. Fonseca is informed and believes, and based thereon alleges,
   6
       that Defendants directed the outrageous conduct directed at Mr. Fonseca and the
   7
       members of the Age Discrimination Class, as described above, with malice, fraud,
   8
       and or oppression and with conscious disregard for the rights of Mr. Fonseca and the
   9

  10   members of the Age Discrimination Class and with the intent, design, and purpose of
  11   injuring them. Defendants, through their officers, managing agents and or their
  12   supervisors, authorized, condoned and or ratified the unlawful conduct of all of the
  13
       other defendants. Thus, Mr. Fonseca and the members of the Age Discrimination
  14
       Class are entitled to punitive or exemplary damages in a sum according to proof at
  15
       trial.
  16

  17            132.136.     Plaintiff is entitled to an award of attorneys’ fees and costs in
  18   prosecuting this action against Defendants under California Code of Civil Procedure
  19   section 1021.5 and other applicable law. A successful outcome in this action will
  20
       confer on the general public and a large class of persons (the Age Discrimination
  21
       Class) both a pecuniary and nonpecuniary benefit and will result in the enforcement
  22

  23
       of important rights affecting the public interest. The necessity and financial burden

  24   of private enforcement furthermore make such an award appropriate.
  25
                                   FOURTH CAUSE OF ACTION
  26
                 Failure to Prevent Discrimination – Cal. Govt. Code §§ 12900, et seq.
  27
       (Plaintiff Bryant Fonseca on Behalf of Himself and the Age Discrimination Class
  28   Against Defendants)

                                                   -47-
       SECOND
                      THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3094 Page 48 of 63


   1
            133.137.       Mr. Fonseca, on behalf of himself and the Age Discrimination
   2

   3   Class, re-alleges and incorporates by reference, as though fully set forth herein, all of
   4   the preceding paragraphs.
   5        134.138.       The FEHA protects employees over the age of 40. (Cal. Gov’t
   6
       Code §§ 12926(b), 12941(a).) Mr. Fonseca was an employee of HP over the age of
   7
       40—when HP fired Mr. Fonseca, he was 55 years old. Thus, because Mr. Fonseca
   8
       was an employee over the age of 40 at the time of his firing, he is in a class of
   9

  10   persons protected by the FEHA. Likewise, all members of the Age Discrimination
  11   Class were aged 40 or over at the time of their termination pursuant to the Workforce
  12   Reduction Plan and are thus protected by the FEHA.
  13
            135.139.       The FEHA covers “employers” who are “regularly employing five
  14
       or more persons.” (Cal. Govt. Code § 12926(d).) HP employs more than five persons
  15
       and is therefore an employer under the FEHA.
  16

  17        136.140.       HP subjected Mr. Fonseca and the members of the Age
  18   Discrimination Class to discrimination when HP selected Mr. Fonseca and the
  19   members of the Age Discrimination Class for termination under HP’s Workforce
  20
       Reduction Plan. In addition, HP subjected Mr. Fonseca and the members of the Age
  21
       Discrimination Class to discrimination when HP terminated Mr. Fonseca and the
  22

  23
       members of the Age Discrimination Class under the Workforce Reduction Plan. Mr.

  24   Fonseca and the members of the Age Discrimination Class were also subjected to
  25   discrimination by Defendants not re-hiring, re-instating, or hiring Mr. Fonseca and
  26   the members of the Age Discrimination Class, especially in comparable positions.
  27
            137.141.       HP failed to take all reasonable steps to prevent Mr. Fonseca and
  28
       the members of the Age Discrimination Class’s discriminatory selection and
                                                 -48-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3095 Page 49 of 63


   1
       termination under HP’s Workforce Reduction Plan. HP’s failure to take reasonable
   2

   3   steps to prevent Mr. Fonseca and the members of the Age Discrimination Class’s
   4   discriminatory termination under HP’s Workforce Reduction Plan was a substantial
   5   factor in causing harm to Mr. Fonseca and the members of the Age Discrimination
   6
       Class.
   7
           138.142.       As a substantial direct and proximate result of Defendants
   8
       willfully, knowingly, and intentionally discriminating against Mr. Fonseca and the
   9

  10   members of the Age Discrimination Class, Mr. Fonseca and the members of the Age
  11   Discrimination Class have suffered and will continue to suffer pain and suffering and
  12   extreme and severe mental anguish and emotional distress. Thus, Mr. Fonseca and
  13
       the members of the Age Discrimination Class are entitled to general and
  14
       compensatory damages in an amount to be proven at trial.
  15
           139.143.       As a substantial direct and proximate result of Defendants’
  16

  17   willful, knowing, and intentional discrimination against Mr. Fonseca and the
  18   members of the Age Discrimination Class, Mr. Fonseca and the members of the Age
  19   Discrimination Class have incurred and will continue to incur a loss of earnings and
  20
       other employment benefits and job opportunities. Mr. Fonseca and the members of
  21
       the Age Discrimination Class are therefore entitled to general and compensatory
  22

  23
       damages in amounts to be proven at trial.

  24       140.144.       Mr. Fonseca is informed and believes, and based thereon alleges,
  25   that Defendants’ outrageous conduct directed at Mr. Fonseca and the members of the
  26   Age Discrimination Class described above, was done with malice, fraud, or
  27
       oppression and with conscious and/or reckless disregard for the rights of Mr. Fonseca
  28
       and the members of the Age Discrimination Class, and with the intent, design, and
                                               -49-
       SECOND
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3096 Page 50 of 63


   1
       purpose of injuring them. Defendants, through their officers, managing agents, and or
   2

   3   their supervisors, authorized, condoned, and or ratified the unlawful of all of the other
   4   defendants. Thus, Mr. Fonseca and the members of the Age Discrimination Class are
   5   entitled to exemplary or punitive damages from Defendants in amounts to be
   6
       determined according to proof at trial.
   7
            141.145.       As a further direct and proximate result of Defendants’ actions,
   8
       Mr. Fonseca and the members of the Age Discrimination Class are entitled to and
   9

  10   seek their attorney fees and costs. (See Cal. Govt. Code § 12965(b).)
  11        142.146.       Mr. Fonseca and the members of the Age Discrimination Class
  12   also seek the “affirmative relief” or “prospective relief” afforded them under
  13
       California Government Code section 12926(a).
  14

  15

  16                               FIFTH CAUSE OF ACTION
  17    Violation of the Cartwright Act – California Business and Professions Code §§
                                         16720 et seq.
  18

  19
       (Plaintiff Bryant Fonseca, on Behalf of Himself and the Antitrust Class Against
                                        Defendants)
  20
            143.147.       Mr. Fonseca, on behalf of himself and the Antitrust Class, re-
  21
       allege and incorporate by reference, as though fully set forth herein, all of the
  22

  23   preceding paragraphs.

  24        144.148.       Except as expressly provided in California Business and
  25   Professions Code sections 16720 et seq., every trust is unlawful, against public
  26
       policy, and void. A trust is a combination of capital, skill, or acts by two or more
  27
       persons for any of the following purposes:
  28
                               a. To create or carry out restrictions in trade or commerce.
                                                 -50-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3097 Page 51 of 63


   1
                              b. To limit or reduce the production, or increase the price of
   2

   3                              merchandise or of any commodity.
   4                          c. To prevent competition in manufacturing, making,
   5                              transportation, sale or purchase of merchandise, produce or
   6
                                  any commodity.
   7
                              d. To fix at any standard or figure, whereby its price to the
   8
                                  public or consumer shall be in any manner controlled or
   9

  10                              established, any article or commodity of merchandise,
  11                              produce or commerce intended for sale, barter, use or
  12                              consumption in this State.
  13
            145.149.       HP, by and through its officers, directors, employees, agents or
  14
       other representatives, has entered into an unlawful agreement, combination, and
  15
       conspiracy in restraint of trade, in violation of California Business and Professions
  16

  17   Code section 16720.
  18        146.150.       HP conspired with 3D Systems and entered into an unlawful trust
  19   agreement in restraint of trade and commerce by, among other things, restricting and
  20
       limiting, to a substantial degree, competition among these defendants’ skilled labor,
  21
       and fixing the wages and salary ranges for said class members, all with the purpose
  22

  23
       and effect of suppressing class members’ compensation and restraining competition

  24   in the market for services of members of the Antitrust Class.
  25        147.151.       As a direct and proximate result of HP’s conduct members of the
  26   Antitrust Class were also injured by incurring suppressed compensation to levels
  27
       lower than the members otherwise would have incurred in the absence of HP’s
  28
       unlawful trust, all in an amount to be proven at trial.
                                                 -51-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3098 Page 52 of 63


   1
            148.152.       HP, Plaintiff, and other members the Antitrust Class are “persons”
   2

   3   within the meaning of the Cartwright Act as defined in California Business and
   4   Professions Code section 16702.
   5        149.153.       HP’s practices and associated agreements are per se violations of
   6
       the Cartwright Act, and their conduct violates the Cartwright Act.
   7
            150.154.       As a result of the above violations, Plaintiff and the Antitrust
   8
       Class have been damaged in an amount according to proof.
   9

  10
                                   SIXTH CAUSE OF ACTION
  11
             Violation of California Business and Professions Code §§ 16600 et seq.
  12
       (Plaintiff Bryant Fonseca, on Behalf of Himself and the Antitrust Class Against
  13                                    Defendants)
  14        151.155.       Mr. Fonseca, on behalf of himself and the Antitrust Class, re-
  15
       allege and incorporate by reference, as though fully set forth herein, all of the
  16
       preceding paragraphs.
  17
            152.156.       Under California Business and Professions Code section 16600, et
  18

  19   seq., except as expressly provided for by section 16600, et seq., every contract by
  20   which anyone is restrained from engaging in a lawful profession, trade, or business of
  21   any kind is to that extent void. While an employer’s conspiracy with another
  22
       competitor (e.g., a “no poach” agreement between two competing companies) is a
  23
       violation of section 16600, a plaintiff does not need to rely on any conspiracy
  24

  25
       between two competitors; rather, the employer may be held to have violated section

  26   1660 by unilaterally requiring its own employees to agree not to work for its
  27   competitors. (Chamberlain v. Augustine, (1916) 172 Cal. 285, 288; Morris v. Harris
  28   (1954) 127 Cal.App.2d 476, 478 – "This section invalidates provisions in

                                                 -52-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3099 Page 53 of 63


   1
       employment contracts prohibiting an employee from working for a competitor after
   2

   3   completion of his employment or imposing a penalty if he does so unless they are
   4   necessary to protect the employer's trade secrets . . . ."; see also, Muggill v. Reuben
   5   H. Donnelley Corp. (1965) 62 Cal.2d 239, 242-3 – Former employer’s agent notified
   6
       plaintiff that his rights to receive payments from his former employer’s retirement
   7
       plan had been terminated on the ground that plaintiff “entered the employ of a
   8
       competitor.”) The California Supreme Court held that pursuant to Section 16600,
   9

  10   “The provision forfeiting plaintiff's pension rights if he works for a competitor
  11   restrains him from engaging in a lawful business and is therefore void.”; and see, Cal.
  12   Bus. & Prof. Cod. 16600 – “[E]very contract by which anyone is restrained from
  13
       engaging in a lawful profession, trade, or business of any kind is to that extent void.”)
  14
            157.    The above-described “no poach” or anti-hire agreements that HP struck
  15
       with its competitor, 3D Systems are alone sufficient to trigger a violation of Section
  16

  17   16600. Further, HP’s WFR is an additional and independent ground for HP’s
  18   violation of Section 16600. As stated, HP implemented and enforced an early
  19   retirement program in which employees of a certain age and tenure were eligible to
  20
       “voluntarily” retire early, in which case the employee will be entitled to certain
  21
       monetary retirement incentive, unless he or she goes to work for a competitor of HP:
  22

  23
       “If you accept a position with a competitor during the WFR Redeployment Period,

  24   you will terminate your Plan participation at that point you will not be eligible for the
  25   Cash Severance Pay.” HP’s WFR was itself a violation of Section 16600’s
  26   prohibition against restricting employees’ ability to go to work for competitors.
  27
            153.158.       HP entered into, implemented, enforced agreements, policies, and
  28
       engaged in practices that are unlawful and void under Section 16600.
                                                 -53-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3100 Page 54 of 63


   1
            154.159.      HP’s policies, practices, agreements, and conspiracy have
   2

   3   included concerted action and undertakings among the Defendant and others with the
   4   purpose and effect of: (a) reducing open competition among Defendant and other
   5   companies for skilled labor; (b) reducing employee mobility; (c) reducing or
   6
       eliminating opportunities for employees to pursue lawful employment of their choice;
   7
       and (d) limiting employee professional betterment.
   8
            155.160.      HP’s practices, agreements, and conspiracy are contrary to
   9

  10   California’s settled legislative policy in favor of open competition and employee
  11   mobility, and are therefore void and unlawful.
  12        156.161.      HP’s practices, agreements, and conspiracy were not intended to
  13
       protect and were not limited to protecting any legitimate proprietary interest of
  14
       Defendant.
  15

  16

  17
            158.162.      HP’s practices, agreements, and conspiracy do not fall within any

  18   statutory exception to Section 16600, et seq.
  19        163.    Additionally, because HP’s WFR is in writing and violates California
  20   Business Code Section 16600, HP also violated California Labor Code Section 432.5,
  21
       which states: “No employer, or agent, manager, superintendent, or officer thereof,
  22
       shall require any employee or applicant for employment to agree, in writing, to any
  23

  24
       term or condition which is known by such employer, or agent, manager,

  25   superintendent, or officer thereof to be prohibited by law.”
  26        159.164.      The acts done by HP and each of the parties to the anti-
  27   competitive practices and agreements as part of, and in furtherance of, their contracts,
  28
       combinations or conspiracies were authorized, ordered, or done by their respective
                                                -54-
       SECOND
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3101 Page 55 of 63


   1
       officers, directors, agents, employees, or representatives while actively engaged in
   2

   3   the management of each defendant’s affairs
   4        160.165.      Accordingly, Plaintiff and members of Antitrust Class seek a
   5   judicial declaration that Defendant’s agreements and conspiracy are void as a matter
   6
       of law under Section 16600, and a permanent injunction enjoining HP from ever
   7
       again entering into similar agreements in violation of Section 16600.
   8
            161.166.      Although Plaintiff is unaware of the exact date that this
   9

  10   conspiracy began, Plaintiff alleges upon information and belief that this cause of
  11   action accrued within the last four years, as described in detail above.
  12
                                SEVENTH CAUSE OF ACTION
  13

  14
       Unfair Competition – California Business and Professions Code §§ 17200, et seq.

  15   (Plaintiff Bryant Fonseca on Behalf of Himself and the Age Discrimination Class
                           and Antitrust Class Against Defendants)
  16
            162.167.      Mr. Fonseca, on behalf of himself and the Age Discrimination
  17
       Class and Antitrust Class, re-allege and incorporate by reference, as though fully set
  18

  19   forth herein, all of the preceding paragraphs.
  20        163.168.      The Unfair Competition Law (“UCL”), which is codified under
  21   California Business and Professions Code section 17200, et seq. prohibits acts of
  22
       “unfair competition,” including any unlawful, unfair, fraudulent or deceptive
  23
       business act or practice as well as “unfair, deceptive, untrue or misleading
  24

  25
       advertising.”

  26        164.169.      A plaintiff may bring a Business & Professions Code section
  27   17204 claim even when the underlying statutory violation does not provide the
  28   plaintiff with a private right of action. (See Safeway v. Superior Court (2015) 238

                                                 -55-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3102 Page 56 of 63


   1
       Cal. App. 1138, 1147 [“[t]he statutory language referring to 'any unlawful, unfair or
   2

   3   fraudulent' practice makes clear that a practice may be deemed unfair even if not
   4   specifically proscribed by some other law”].)
   5        165.170.       Defendants have engaged, and continue to engage, in unfair,
   6
       deceptive, fraudulent, and unlawful business practices in California by practicing,
   7
       employing, and utilizing the employment policies and practices outlined above,
   8
       including, i.e., the various acts of discrimination and anti-competitive practices
   9

  10   detailed herein.
  11        166.171.       Defendants engaged in unlawful or unfair competition by, among
  12   other things, engaging in conduct as alleged herein:
  13
                              a. wherein the utility of such conduct, if any, is outweighed by
  14
                                 the gravity of the consequences to Plaintiff and the
  15
                                 members of the Plaintiff Classes;
  16

  17                          b. that is immoral, unethical, oppressive, unscrupulous, or
  18                             substantially injurious to Plaintiff and the other members of
  19                             the Plaintiff Classes;
  20
                              c. that undermines or violates the stated policies underlying
  21
                                 California law which seek to protect employees aged 40 or
  22

  23
                                 over against age discrimination, and thus provide a

  24                             sufficient predicate for claims for unfair competition;
  25                          d. Violating the Cartwright Act; and
  26                          e. Violation of the California Business and Professions Code
  27
                                 sections §§ 16600 et seq.
  28
            167.172.       Defendants knew or should have known of their anti-competitive
                                                 -56-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3103 Page 57 of 63


   1
       and discriminatory conduct as alleged herein.
   2

   3        168.173.       Defendants committed fraudulent business practices by engaging
   4   in conduct, as alleged herein, that was and is likely to deceive employees acting
   5   reasonably under the circumstances. Defendants’ fraudulent business practices
   6
       include, but are not limited to, failing to disclose, concealing from, and/or failing to
   7
       investigate whether Plaintiff and the members of the Age Discrimination Class were
   8
       being selected for termination, terminated, and not re-hired due to their age,
   9

  10   misrepresenting the reasons for those actions, including through reference to
  11   pretextual explanations related to job performance or qualifications, and/or failing to
  12   prevent, respond to, adequately investigate, and/or appropriately resolve instances of
  13
       age discrimination in the workplace, including the adverse impact of Defendants’
  14
       employment practices on employees aged 40 or over.
  15
            169.174.       Defendants also acted unlawfully and unfairly by engaging in
  16

  17   anti-competitive practices to suppress wages of their respective workforce by
  18   restricting the ability of its employees from obtaining employment with other
  19   technology companies, to wit 3D Systems.
  20
            170.175.       Defendants’ use of such unfair, deceptive, fraudulent, and
  21
       unlawful business practices constitutes unfair, deceptive, fraudulent, and unlawful
  22

  23
       competition, provides an unfair advantage over Defendants’ competitors, and an

  24   unfair benefit to Defendants at the expense of Plaintiff, the members of the Age
  25   Discrimination Class and Antitrust Class, and the general public.
  26        171.176.       During the class period, Defendants have engaged in unlawful,
  27
       deceptive, fraudulent, and unfair business practices, proscribed by Business &
  28
       Professions Code sections 17200, et seq., including those described herein, thereby
                                                 -57-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3104 Page 58 of 63


   1
       obtaining valuable property, money, and services from Plaintiff, members of the Age
   2

   3   Discrimination Class and Antitrust Class, and all persons similarly situated, and have
   4   deprived Plaintiff, members of the Age Discrimination Class and Antitrust Class, and
   5   all persons similarly situated, of valuable rights and benefits guaranteed by law, all to
   6
       their detriment.
   7
            172.177.       By virtue of the direct injuries that Plaintiff and the members of
   8
       the Plaintiff Classes have sustained from Defendants’ wrongful conduct, Plaintiff and
   9

  10   the members of the Plaintiff Classes have standing to sue in order to obtain the
  11   remedies that are available to them under the UCL.
  12        173.178.       The UCL authorizes restitutionary and injunctive relief to prevent
  13
       unlawful, deceptive, unfair, or fraudulent business acts for practices, and both
  14
       restitution and disgorgement of money or property wrongfully obtained by means of
  15
       such unfair competition. (Cal. Bus. & Prof. Code § 17203.)
  16

  17        174.179.       Plaintiff seeks, on his own behalf, and on behalf of the other
  18   members of the Plaintiff Classes and on behalf of the general public, equitable and
  19   injunctive relief, along with full restitution and disgorgement of monies, including
  20
       interest, according to proof, to restore any and all monies withheld, acquired and/or
  21
       converted by Defendants by means of the deceptive, unfair, fraudulent, and unlawful
  22

  23
       practices complained of herein.

  24        175.180.       The illegal, deceptive, fraudulent, and unfair conduct alleged
  25   herein is continuing, and there is no indication that Defendants will cease and desist
  26   from such activity in the future. Plaintiff alleges that if Defendants are not enjoined
  27
       from the conduct set forth in this Complaint, Defendants’ illegal, deceptive,
  28
       fraudulent, and unfair conduct will continue, i.e. they will continue to engage in
                                                 -58-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3105 Page 59 of 63


   1
       practices that disparately impact and discriminate against employees on account of
   2

   3   age. (See Herr v. Nestle U.S.A., Inc. (2003) 109 Cal. App. 4th 779, 789 — “injunctive
   4   relief under the UCL is an appropriate remedy where a business has engaged in an
   5   unlawful practice of discriminating against older workers.”)
   6
            176.181.         Plaintiff, the members of the Age Discrimination Class, and all
   7
       persons in interest, are entitled to, and do seek restitution and such relief as may be
   8
       necessary to disgorge the profits which HP acquired, or of which Plaintiff and the
   9

  10   members of the Age Discrimination Class have been deprived, by means of the
  11   above-described unfair, unlawful, deceptive, and or fraudulent business practices.
  12        177.182.         Plaintiff and the members of the Age Discrimination Class and
  13
       Antitrust Class have no plain, speedy, and or adequate remedy at law to redress the
  14
       injuries which they have suffered as a consequence of HP’s unfair, unlawful,
  15
       deceptive, and/or fraudulent business practices. As a result of the unfair, unlawful,
  16

  17   deceptive, and/or fraudulent business practices described above, Plaintiff and the
  18   members of the Age Discrimination Class and Antitrust Classes have suffered and
  19   will continue to suffer irreparable harm unless HP, and each of the defendants, are
  20
       restrained from continuing to engage in said unfair, unlawful, and/or fraudulent
  21
       business practices.
  22

  23
            178.183.         Plaintiff and the members of the Age Discrimination Class and

  24   Antitrust Class also request an order that HP identify, locate, and make restitution to
  25   affected members of the general public, and specifically those terminated under the
  26   Workforce Reduction Plan, all funds and the value of all things or property acquired
  27
       by the acts of unfair competition and deceptive practices set forth above, and all
  28
       additional orders necessary to accomplish this purpose, under California Business &
                                                  -59-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3106 Page 60 of 63


   1
       Professions Code section 17203.
   2

   3        179.184.       For the four (4) years preceding the filing of this action, as a result
   4   of HP’s unfair, deceptive, fraudulent, and unlawful business practices alleged herein,
   5   Plaintiff and the members of the Age Discrimination Class and Antitrust Class
   6
       request restitution, damages to compensate them fully, and disgorgement of all
   7
       monies and profits from HP in an amount according to proof at time of trial.
   8
            180.185.       Plaintiff is entitled to an award of attorneys’ fees and costs in
   9

  10   prosecuting this action against Defendants under California Code of Civil Procedure
  11   section 1021.5 and other applicable law. A successful outcome in this action will
  12   confer on the general public and a large class of persons (the Age Discrimination and
  13
       Antitrust Classes) both a pecuniary and nonpecuniary benefit and will result in the
  14
       enforcement of important rights affecting the public interest. The necessity and
  15
       financial burden of private enforcement furthermore make such an award appropriate.
  16

  17
                                  EIGHTH CAUSE OF ACTION
  18
                            Violation of the Sherman Act, 15 U.S.C. § 1
  19
        (Plaintiff Bryant Fonseca, on Behalf of Himself and the Antitrust Class Against
  20                                     Defendants)
  21
            181.186.       Plaintiff incorporates by reference all the allegations in the above
  22
       paragraphs as if fully set forth herein.
  23

  24
            182.187.       15 United States Code section 1 provides, in part, that every

  25   contract, combination in the form of trust or otherwise, or conspiracy, in restraint of
  26   trade or commerce among the several States, or with foreign nations, is declared to be
  27   illegal.
  28
            183.188.       HP, by and through its officers, directors, employees, agents, and
                                                  -60-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3107 Page 61 of 63


   1
       other representatives, have entered into an unlawful agreement, combination, and
   2

   3   conspiracy in restraint of trade, in violation of 15 U.S.C. section 1. Specifically, HP
   4   agreed in advance that HP and 3D Systems would not pursue one another’s
   5   employees. All of the foregoing directly and negatively affected the suppressed the
   6
       wages of employees at HP. HP and 3D Systems conspired and agreed to restrict
   7
       competition for services provided by Plaintiff and the Antitrust Class through “no
   8
       poach” agreements and arrangements and agreements to fix the wage and salary
   9

  10   ranges for said class members, all with the purpose and effect of suppressing class
  11   members’ compensation and restraining competition in the market for services of
  12   class members.
  13
            184.189.      HP’s conduct injured and damaged Plaintiff and members of the
  14
       Antitrust Class by suppressing compensation to levels lower than the members
  15
       otherwise would have received in the absence of the above-referenced agreements, all
  16

  17   in an amount to be proven at trial.
  18        185.190.      The aforementioned conduct by HP are either per se violations of
  19   the Sherman Act or violative of it.
  20
            186.191.      The acts done by each defendant as a part of, and in furtherance
  21
       of, their contracts combinations or conspiracies were authorized, ordered, or done by
  22

  23
       their respective officers, directors, agents, employees, or representatives while

  24   actively engaged in the management of each of HP’s affairs.
  25        187.192.      As a result of the above violations, Plaintiff and the Antitrust
  26   Class have been damaged in an amount according to proof. Accordingly, Plaintiff
  27
       and the Antitrust Class seeks three times their damages caused by HP’s violations of
  28
       the Sherman Act, the costs of bringing suit, reasonable attorneys’ fees, and a
                                                 -61-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3108 Page 62 of 63


   1
       permanent injunction enjoining HP from ever again entering into similar agreements
   2

   3   or arrangements in violation of the Sherman Act.
   4

   5                                 PRAYER FOR RELIEF
   6
             Plaintiff, on behalf of himself individually and on behalf of Plaintiff Classes
   7
       prays for relief and judgment against Defendant and any later named defendant,
   8
       jointly and severally as follows:
   9

  10                1. Certification of the case as a class action and appointment of
                       Plaintiff as Class Representative of each class and his counsel of
  11                   record as Class Counsel;
  12                2. All damages to which Plaintiffs and each member of the Age
                       Discrimination Class and Antitrust Class are entitled due to
  13
                       Defendants’ conduct, including, but not limited to, back pay, front
  14                   pay, general and special damages for lost compensation and job
                       benefits that they would have received but for the discrimination
  15                   anti-competitive practices of Defendants;
  16                3. To preliminarily and permanently enjoin Defendants from
  17                   implementation of the Workforce Reduction Plan that disparately
                       impacts and discriminates against employees on account of their
  18                   age;
  19                4. For an order requiring Defendants to restore to the general public all
  20
                       funds acquired by means of any act or practice declared by this
                       Court to be unlawful or fraudulent or to constitute unfair
  21                   competition under California Business and Professions Code section
                       17200, et seq.;
  22
                    5. For restitution, including, without limitation, restitutionary
  23                   disgorgement;
  24
                    6. For affirmative or prospective relief;
  25
                    7. For exemplary and punitive damages;
  26

  27
                    8. For attorneys’ fees, expenses, and costs of suit;

  28                9. For pre-judgment and post-judgement interest;

                                                 -62-
       SECOND
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 3:19-cv-01748-GPC-MSB Document 26 Filed 05/06/20 PageID.3109 Page 63 of 63


   1
                  10. An order enjoining Defendants from continuing the unfair,
   2                  deceptive, fraudulent, and unlawful business practices alleged
   3                  herein; and

   4              11. For all such other and further relief the Court may deem just and
                      proper.
   5

   6
       DATED: August 12, 2019 February 24, 2020                   HOGUE & BELONG
   7

   8                                                 __s/           Jeffrey        HogueTyler
                                                     Belong___________
   9
                                                     Jeffrey L. Hogue
  10                                                 Tyler J. Belong
                                                     ErikStephanie A. Dos SantosSandler
  11                                                 Attorneys for Plaintiff Bryant Fonseca
                                                     on behalf of himself and all others
  12                                                 similarly situated
  13

  14

  15
                               DEMAND FOR JURY TRIAL
  16

  17        Plaintiffs Bryant Fonseca hereby demands a jury trial.
  18

  19
       DATED: August 12, 2019 February 24, 2020                   HOGUE & BELONG
  20

  21
                                                     _s/ Jeffrey Hogue__ __________
  22                                                 s/ Tyler Belong_
                                                     Jeffrey L. Hogue
  23                                                 Tyler J. Belong
  24                                                 Stephanie A. Sandler
                                                     Attorneys for Plaintiff Bryant Fonseca
  25                                                 on behalf of himself and all others
                                                     similarly situated
  26

  27

  28


                                              -63-
       SECOND
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
